Exhibit 10.2
EXECUTION COPY
 
INVESTMENT AGREEMENT
DATED AS OF
JUNE 27, 2011
AMONG
FIRST BANCORP
AND
THE INVESTORS NAMED ON THE SIGNATURE PAGES HERETO
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE 1 PURCHASE OF SHARES
    1  
1.1 Purchase of Shares
    1  
ARTICLE 2 THE CLOSING TRANSACTIONS
    1  
2.1 Closing
    1  
2.2 Actions on the Closing Date
    2  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    2  
3.1 Representations and Warranties of the Company
    2  
3.2 Representations and Warranties of the Investors
    20  
ARTICLE 4 ACTIONS PRIOR TO THE TRANSACTION
    22  
4.1 Stockholder Approval
    22  
4.2 HSR Act Filings
    22  
4.3 Listing of Shares
    23  
4.4 Change of Bank Control Act and Bank Holding Company Act
    23  
4.5 Most Favored Terms
    24  
4.6 Notice of Adverse Occurrences
    24  
4.7 Reasonable Best Efforts
    24  
4.8 Access; Confidentiality
    25  
4.9 Conduct of the Business
    26  
ARTICLE 5 CONDITIONS PRECEDENT TO TRANSACTION
    27  
5.1 Conditions to the Company’s Obligations
    27  
5.2 Conditions to the Investor’s Obligations
    28  
5.3 Waiver of Conditions to Investor’s Obligations
    31  
5.4 Limited Effect of Failure of Condition
    31  
ARTICLE 6 ADDITIONAL AGREEMENTS
    31  
6.1 Company Obligation Regarding Adequate Public Information
    31  
6.2 Efforts to Maintain Listing
    32  
6.3 Additional Regulatory Matters
    32  
6.4 Percentage Maintenance Rights
    33  
ARTICLE 7 SALE RESTRICTIONS
    35  
7.1 Restrictions on Sales of Acquired Common Stock
    35  
ARTICLE 8 SECURITIES ACT REGISTRATION
    36  

i 



--------------------------------------------------------------------------------



 



              PAGE  
8.1 Obligation to Register Acquired Common Stock
    36  
8.2 Obligations of the Investors Regarding Registration
    41  
8.3 Indemnification Regarding Disclosures
    41  
8.4 Assignment of Registration Rights
    42  
8.5 Lock Up Agreements
    42  
8.6 Holdback
    42  
ARTICLE 9 TERMINATION
    43  
9.1 Right to Terminate
    43  
9.2 Manner of Terminating Agreement
    44  
9.3 Effect of Termination
    44  
ARTICLE 10 INDEMNIFICATION
    44  
10.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or
    Company Failure to Fulfill Obligations
    44  
10.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor
    Failure to Fulfill Obligations
    44  
10.3 Limit on Liability for Breach of Warranty
    45  
10.4 Indemnification Sole Remedy
    46  
ARTICLE 11 ABSENCE OF BROKERS
    46  
11.1 Representations and Warranties Regarding Brokers and Others
    46  
ARTICLE 12 GENERAL
    46  
12.1 Announcement of Transaction
    46  
12.2 Expenses
    47  
12.3 Entire Agreement
    47  
12.4 Benefit of Agreement
    47  
12.5 Captions
    47  
12.6 Assignments
    48  
12.7 Notices and Other Communications
    48  
12.8 Governing Law
    49  
12.9 Consent to Jurisdiction
    49  
12.10 Remedies; Specific Performance
    49  
12.11 Non-Recourse
    50  
12.12 Waiver of Jury Trial
    50  
12.13 Amendments
    50  
12.14 Interpretation
    50  

ii 



--------------------------------------------------------------------------------



 



              PAGE  
12.15 Mutual Drafting
    51  
12.16 Severability
    51  
12.17 Counterparts
    51  
12.18 Independent Nature of Investors’ Obligations and Rights
    51  

iii 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS
Exhibit A     Illustrative Pro Forma Capitalization of the Company
Exhibit B     Form of Opinion of K&L Gates LLP
Exhibit C     Form of Opinion of Martinez Odell & Calabria

iv 



--------------------------------------------------------------------------------



 



         
Acquired Common Stock
    1  
Affiliate
    18  
Agency
    15  
Aggregate Purchase Price
    2  
Agreement
    1  
Bank Holding Company Act
    3  
Bank Regulatory Agency
    14  
Business Day
    2  
CBCA
    23  
Closing Date
    2  
Code
    11  
Common Stock
    1  
Company
    1  
Company 10-K
    7  
Company Benefit Plans
    13  
Company Financial Statements
    9  
Company Material Adverse Effect
    3  
Company Reports
    7  
Company Significant Agreement
    18  
Company Subsidiaries
    7  
Company Subsidiary
    7  
EDGAR
    3  
Environmental Law
    13  
ERISA
    13  
Exchange Act
    7  
FDIC
    6  
FDIC Consent Order
    10  
Federal Reserve Agreement
    10  
Federal Reserve Board
    6  
FirstBank
    3  
GAAP
    3  
Governmental Entity
    5  
HSR Act
    6  
Indemnitee
    41  
Information
    25  
Insurer
    16  
Intellectual Property
    19  
Intellectual Property Rights
    18  
Interim Financials
    9  
Investor
    1  
Investor Agreements
    4  
Investor Presentation
    20  
Investors
    1  
IT Assets
    19  
Loan
    17  
Loan Investor
    15  
March 10-Q
    7  
Material Adverse Change
    9  

v 



--------------------------------------------------------------------------------



 



         
Materially Burdensome Regulatory Condition
    23  
New Security
    33  
NYSE
    4  
OCFI
    6  
OCFI Order
    10  
OFAC
    16  
Other Investors
    4  
Per Share Price
    1  
Piggyback Registration
    37  
Previously Disclosed
    3  
PRTD
    32  
Registrable Securities
    36  
Rights Offering
    1  
Ruling
    30  
SEC
    3  
Securities Act
    2  
Shelf Registration Statement
    36  
Special Registration
    43  
Submission
    24  
Tax Return
    12  
Taxes
    12  
Termination Date
    43  
Transfer Agent
    2  
Unlawful Gains
    16  

vi 



--------------------------------------------------------------------------------



 



INVESTMENT AGREEMENT
          This agreement (the “Agreement”) is dated as of June 27, 2011 among
First BanCorp (the “Company”), a Puerto Rico chartered financial holding
company, and each of the investors that have signed this Agreement (each an
“Investor” and together, the “Investors”), relating to the sale by the Company
to each of the Investors of a number of shares of common stock of the Company
(“Common Stock”), par value $0.10 per share, as set forth below such Investor’s
name on its signature page to this Agreement. Now, therefore, in consideration
of the premises, and of the representations, warranties, covenants and
agreements set forth herein, and intending to be legally bound, the parties
hereby agree as follows:
ARTICLE 1
PURCHASE OF SHARES
     1.1 Purchase of Shares. Subject to the conditions contained in this
Agreement, on the Closing Date described in Section 2.1, each Investor will,
severally and not jointly, purchase from the Company, and the Company will sell
to each Investor, the number of shares of Common Stock set forth below such
Investor’s name on its signature page to this Agreement (which aggregate number
of shares for all Investors together shall be 19,936,451 shares of Common
Stock); provided, however, that if the aggregate number of shares shown on all
of the Investors’ signature pages to this Agreement would constitute more than
9.9% of the shares of Common Stock that will be outstanding after the Closing
and after conversion of the Company’s fixed rate cumulative mandatorily
convertible preferred stock, Series G (“Series G Preferred Stock”) into Common
Stock, the aggregate number of shares of Common Stock the Investors will
purchase will be the number that will constitute 9.9% of the shares of Common
Stock that will be outstanding after the Closing and after conversion of the
Series G Preferred Stock into Common Stock (with each Investor’s shares being
reduced pro rata based on the number of shares set forth on its signature page)
(the shares being purchased hereunder by all the Investors being the “Acquired
Common Stock”). The purchase price for the Acquired Common Stock shall be the
lesser of (a) $3.50 per share of Common Stock or (b) such price per share as may
be agreed with any Other Investor (the “Per Share Price”). Exhibit A contains
hypothetical examples illustrating how the number of shares of Acquired Common
Stock would be calculated if the Investors and Other Investors purchase Common
Stock for (i) $500 million and (ii) $515 million (equal to $550 million minus
the $35 million purchase price of the shares that would be issuable on exercise
of rights expected to be issued to holders of Common Stock that is outstanding
prior to the Closing Date (the “Rights Offering”), respectively, and in either
event, all the Series G Preferred Stock is converted into Common Stock. The Per
Share Price and the number of shares of Acquired Common Stock shall be adjusted
to reflect appropriately the effect of any stock split, reverse stock split,
stock dividend (including any dividend or distribution of securities convertible
into Common Stock), extraordinary cash dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Common Stock (other than the conversion of the
Series G Preferred Stock into Common Stock) occurring on or after the date
hereof and prior to the Closing.
ARTICLE 2
THE CLOSING TRANSACTIONS
     2.1 Closing. Subject to the satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the sale of Common Stock described in
Article 1 will take place at the

1



--------------------------------------------------------------------------------



 



offices of K&L Gates, LLP, 599 Lexington Avenue, New York, NY 10019, or by
electronic exchange of documents and signature pages, on the day (the “Closing
Date”) that is the second Business Day after the day on which all the conditions
in Article 5 (other than conditions that by their terms cannot be fulfilled
until the Closing Date, but subject to the satisfaction or waiver of such
conditions) are satisfied, or at such other place and time as is agreed upon by
the parties. As used in this Agreement, the term “Business Day” means a day that
is not a Saturday, a Sunday or a day on which banks in New York City or in San
Juan, Puerto Rico generally are required or permitted not to be open for banking
business.
     2.2 Actions on the Closing Date. At the earliest time the Company instructs
The Bank of New York Mellon Shareholder Services (or its successor) (the
“Transfer Agent”), as transfer agent, to issue Common Stock to any Other
Investor (as defined below), the Company will instruct the Transfer Agent to
issue the Acquired Common Stock in book entry form to accounts at The Depositary
Trust Company designated by the respective Investors. As soon as an Investor
receives confirmation that the Acquired Common Stock it will be purchasing has
been transferred into the account it designated, the Investor will transmit to
an account of the Company with a bank in New York City that is specified by the
Company at least two Business Days before the Closing Date immediately available
funds equal to the full amount of the purchase price for the Acquired Common
Stock to be purchased by such Investor in accordance with Section 1.1 (the
purchase price to be paid by each Investor being such Investor’s “Aggregate
Purchase Price”) The Company may notify the depositary that holds Acquired
Common Stock to note on its records that the Acquired Common Stock (a) has been
issued without registration under the Securities Act of 1933, as amended (the
“Securities Act”), and may not be sold or transferred other than in a
transaction that is registered under the Securities Act or is exempt from the
registration requirements of the Securities Act (which notation will be
withdrawn at the request of the Investor at any time after (i) a registration
statement registering resales of the Acquired Common Stock under the Securities
Act has become effective, (ii) with regard to particular shares, when those
shares are sold or transferred in a transaction that under SEC Rule 144 causes
the shares no longer to be restricted shares, or (iii) under Rule 144, the
shares can be sold without limitation as to volume or manner of sale and without
a requirement that the Company be in compliance with the current public
information requirement of Rule 144(c)(1) (or Rule 144(i)(2), if applicable)).
On the Closing Date, the Company shall also deliver or cause to be delivered to
each Investor (x) a receipt for the Aggregate Purchase Price paid by that
Investor; and (y) a certificate of the Secretary or an Assistant Secretary of
the Company, dated as of the Closing Date, certifying (i) the resolutions duly
and validly adopted by the Board of Directors of the Company evidencing its
authorization of the execution and delivery of this Agreement and the other
Investor Agreements (as defined below) and the consummation of the transactions
contemplated hereby and thereby, (ii) the current versions of the certificate of
incorporation and bylaws of the Company, each as amended to date, and (iii) as
to the signatures and authority of persons signing this Agreement and related
documents on behalf of the Company.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company represents
and warrants to each of the Investors as follows:

2



--------------------------------------------------------------------------------



 



          (a) Organization and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico. The Company is duly registered as a financial
holding company under the U.S. Bank Holding Company Act of 1956, as amended (the
“Bank Holding Company Act”). Each of the Company and each Company Subsidiary,
including each Company Subsidiary that is a “significant subsidiary” (as that
term is defined in Rule 1-02(w) of Regulation S-X under the Securities Act),
including FirstBank Puerto Rico (“FirstBank”), has all the corporate power and
authority that is required to enable it to conduct its business as it is being
conducted at the date of this Agreement. The Company and each Company Subsidiary
is duly qualified to do business and is in good standing in every jurisdiction
in which qualification is required, except jurisdictions in which failure to
qualify would not have a Company Material Adverse Effect. The Company has
furnished to the Investors or has filed with the Securities and Exchange
Commission (the “SEC”) pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”), true, correct and complete copies of the Company’s
Articles of Incorporation and By-Laws, as amended through the date of this
Agreement. For purposes of this Agreement, “Previously Disclosed” means
(i) information publicly disclosed by the Company in the Company 10-K or the
March 10-Q (excluding any risk factor disclosures contained in such documents
and any disclosure of risks included in any forward-looking statements
disclaimer or other statements that are similarly non-specific or are predictive
or forward-looking in nature), or (ii) documents made available to the Investors
prior to the date of this Agreement either physically or in an electronic data
room to which the Investors or their representatives had access and the
information contained in those documents, in each of (i) and (ii), prior to
11:59 p.m. on the third Business Day before the date of this Agreement, or
(iii) information about tax audits and the extension of the period of
limitations with respect to a U.S. Internal Revenue Service tax audit made
available to the Investors prior to 11:59 p.m. on the third Business Day before
the date of this Agreement.
          (b) “Company Material Adverse Effect.” As used in this Agreement, the
term “Company Material Adverse Effect” means any circumstance, change, effect,
event or fact the effect of which, individually or in the aggregate, (i) is, or
would reasonably be expected to be, materially adverse to the business, assets,
liabilities, results of operations or financial condition of the Company and its
consolidated Company Subsidiaries taken as a whole or (ii) prevents or
materially delays or materially impairs the ability of the Company to perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby; provided, however, that the term Company Material Adverse
Effect will not include any circumstance, change, effect, event or fact arising
from (A) changes after the date of this Agreement in general business, economic
or market conditions in the United States or the Commonwealth of Puerto Rico
(including changes generally in prevailing interest rates, credit availability
and liquidity, currency exchange rates and price levels or trading volumes in
the United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries in which the Company and the
Company Subsidiaries operate, (B) changes or proposed changes after the date of
this Agreement in United States generally accepted accounting principles
(“GAAP”) or regulatory accounting requirements applicable to the Company and the
Company Subsidiaries, (C) changes or proposed changes after the date of this
Agreement in securities or other laws or regulations of general applicability
(excluding banking laws and banking regulations), (D) changes in the market
price or trading volume of the Common Stock or any other equity, equity-related
or debt securities of the Company or the Company Subsidiaries (but not the
underlying reason or reasons for any such change), (E) the effects of

3



--------------------------------------------------------------------------------



 



actions or failures to act by the Company or the Company Subsidiaries that are
required by this Agreement, or (F) failure by the Company or any of the Company
Subsidiaries to meet internal projections or forecasts with regard to results of
operations or financial condition (but not the underlying reason or reasons that
the projections or forecasts are not met); provided, however, that in the case
of clauses (A), (B) and (C), any circumstance, change, effect, event or fact
shall nevertheless be considered in determining whether a Company Material
Adverse Effect has occurred to the extent that such circumstance, change,
effect, event or fact, individually or in the aggregate, has, or would
reasonably be expected to have, a disproportionate, adverse impact on the
business, assets, liabilities, results of operations or financial condition of
the Company and its consolidated Company Subsidiaries taken as a whole relative
to other participants in the United States or in the Commonwealth of Puerto Rico
in the industries in which the Company and the Company Subsidiaries operate.
          (c) Authorization. The Company has all corporate power and authority
that is necessary to enable it to enter into this Agreement and the other
Investor Agreements and carry out the transactions contemplated by this
Agreement and the other Investor Agreements. All corporate actions necessary to
authorize the Company to enter into this Agreement and the other Investor
Agreements and carry out the transactions contemplated by them have been taken,
except that, if the rules of the New York Stock Exchange (“NYSE”) require
stockholder approval of the issuance of Common Stock to the Investors and the
Other Investors, that approval has not yet been given. When this Agreement is
executed by the Company, assuming due execution by the Investors, it will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms. The purchases of the Acquired Common Stock
contemplated by this Agreement will not, either alone or together with the
purchases of Common Stock contemplated by the other Investor Agreements,
constitute a Business Combination subject to Section B of Article Tenth of the
Company’s Articles of Incorporation and will not be subject to any statutory or
other provisions regarding business combinations with interested stockholders or
other anti-takeover provisions. The Company has not adopted a shareholder rights
plan or other plan intended to have adverse effects on persons who acquire
beneficial ownership of more than specified portions of the outstanding stock of
the Company or who obtain control of the Company.
          (d) NYSE Required Stockholder Approval. If the rules of the NYSE
require stockholder approval of the issuance of Common Stock to the Investors
and the Other Investors as contemplated by the Investor Agreements and other
Investor Agreements, such stockholder approval will require the affirmative vote
of a majority of the votes cast, provided that the total votes cast represents
over 50% of all the outstanding Common Stock.
          (e) Other Investors and Aggregate Sale Price. Subject to Section 4.5,
the Company has entered into, or intends to enter into, agreements (together
with this Agreement, “Investor Agreements”) with investors other than the
Investors (“Other Investors”) relating to purchases of Common Stock at the Per
Share Price. The Company is seeking to enter into Investor Agreements (including
this Agreement) relating to sales of Common Stock with a total aggregate sale
price of at least $500 million and not more than (i) $550 million, minus
(ii) the aggregate purchase price of the shares that would be issuable on
exercise of rights expected to be issued in the Rights Offering, which Rights
Offering will not exceed $35 million in the aggregate. Copies of Investor
Agreements with Other Investors or group of commonly advised Other Investors
that, in each case, will be acquiring a number of shares of Common Stock that is
equal to or greater than the total shares of Acquired Common Stock being
purchased by all

4



--------------------------------------------------------------------------------



 



Investors hereunder have been provided to the Investors prior to the date
hereof. The Company has no other agreements or understandings (including,
without limitation, side letters) with Other Investors, except that the Company
may have side letters, that have been provided to the Investors prior to the
date hereof, with one or more Other Investors each of which will be purchasing
what will be after the Closing and the issuance of Common Stock on conversion of
the Series G Preferred Stock at least 4.9% of the Company’s outstanding Common
Stock.
          (f) No Conflict. Neither the execution, delivery and performance by
the Company of this Agreement or of any or all of the Investor Agreements with
the Other Investors, nor the consummation of the transactions contemplated by
this Agreement or by any or all of the Investor Agreements with the Other
Investors, will violate, conflict with, result in a breach of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, (i) the Articles of Incorporation or the By-Laws of
the Company, (ii) any agreement or instrument or obligation to which the Company
or any of the Company Subsidiaries is a party or by which any of them is bound
or to which the Company or any of the Company Subsidiaries or any of their
assets or properties may be subject, or (iii) any law, order, judgment, rule or
regulation of any governmental or regulatory authorities, agencies, courts,
commissions or other entities, whether federal, state, local or foreign and
including such authorities of the Commonwealth of Puerto Rico, the United
States, the United States Virgin Islands, the British Virgin Islands or any
other nation, province, municipality or other political subdivision thereof, or
any applicable self-regulatory organizations (each, a “Governmental Entity”)
having jurisdiction over the Company or any of the Company Subsidiaries, except
in case of clauses (ii) and (iii) violations, breaches or defaults that would
not reasonably be expected to have a Company Material Adverse Effect.
          (g) Issuance of Acquired Common Stock. The shares of Acquired Common
Stock have been duly authorized and, when issued and delivered in accordance
with this Agreement, will be validly issued, fully paid and non-assessable
outstanding shares of Common Stock and will not subject the Investors to
personal liability. The sale of Common Stock as contemplated by this Agreement
and the Investor Agreements with the Other Investors will not give any other
person preemptive rights or other rights to acquire shares of the Company of any
class or series. When shares of Acquired Common Stock are sold to the Investors
on the Closing Date as contemplated by this Agreement, the respective Investors
will own such shares free and clear of any liens, encumbrances or claims of any
other persons, other than liens imposed because of acts of the Investors and
restrictions on transfer imposed by applicable securities or banking laws.
          (h) Capitalization. The only authorized stock of the Company is
2,000,000,000 shares of Common Stock and 50,000,000 shares of preferred stock.
At the date of this Agreement, the only outstanding stock is not more than
21,350,000 shares of Common Stock, 2,522,000 shares of Series A through E
preferred stock (with a liquidation preference of $25 per share) and 424,174
shares of Series G Preferred Stock (with a liquidation preference of $1,000 per
share). In the event the Company enters into Investor Agreements (including this
Agreement) with total aggregate sale proceeds of between $500 million and
$515 million ($550 million minus the expected $35 million purchase price of the
shares that would be issuable on exercise of rights expected to be issued in the
Rights Offering), such Investor Agreements will require the Company to issue no
less than 142,857,142 shares of Common Stock and no more than 147,142,858 shares
of Common Stock. The only options, warrants, exchangeable securities or other
agreements which require, or which, upon the passage of

5



--------------------------------------------------------------------------------



 



time, the payment of money or the occurrence of any other event, may require the
Company to issue any stock of any class or series are (i) options, warrants and
employee equity grants that may entitle the holders to purchase a total of up to
132,000 shares of Common Stock (subject to adjustment as a result of various
occurrences, including the transactions contemplated by this Agreement and the
other Investor Agreements), (ii) the conversion provisions of the Series G
Preferred Stock, which, among other things, give the holders the right to
convert the Series G Preferred Stock into a total of approximately 29,246,000
shares of Common Stock (which, as a result of the sales of Common Stock
contemplated by this Agreement and the other Investor Agreements, will become
between 32,916,087 and 32,931,770 shares of Common Stock), (iii) a warrant
entitling the United States Department of the Treasury to purchase 389,483
shares of Common Stock (subject to adjustment as a result of various
occurrences, including the transactions contemplated by this Agreement and the
other Investor Agreements, which will increase the number of shares issuable on
exercise of that warrant to 1,210,513 shares) and (iv) the rights of the
Investors and the Other Investors under the Investor Agreements. In addition,
the Company has 251,185 shares of Common Stock reserved for issuance under
Company Benefit Plans or for other purposes and the Company expects to issue to
the holders of its common stock as of a day prior to the Closing Date rights
that will entitle them to purchase Common Stock for a per share price equal to
the Per Share Price for a total of up to $35 million. The Company has filed with
the SEC pursuant to EDGAR or otherwise Previously Disclosed true, correct and
complete copies of all instruments and agreements that govern the terms and
conditions of those securities, including all certificates of designation,
warrant agreements and other agreements, as amended through the date of this
Agreement.
          (i) Consents and Approvals. Neither the execution and delivery of the
Investor Agreements by the Company, nor the completion by the Company of the
transactions that are the subject of this Agreement or the other Investor
Agreements, requires the consent of, approval by, or a filing or notification by
the Company with, any Governmental Entity, other than (i) filings with the SEC
reporting the signing of Investor Agreements or the consummation of the
transactions contemplated thereby; (ii) non-objection of the Board of Governors
of the Federal Reserve System (the “Federal Reserve Board”) to any notice filed
by an Investor pursuant to the Change in Bank Control Act of 1978, as amended;
(iii) consent to service of Board representatives that Other Investors have the
right to designate under other Investor Agreements, including non-objection
under section 32 of the Federal Deposit Insurance Act and waiver of the
Depository Institution Management Interlocks Act, as may be applicable; (iv) any
filings or notifications that may be required to be made with or given to the
Federal Deposit Insurance Company (the “FDIC”), the Office of the Commissioner
of Financial Institutions of the Commonwealth of Puerto Rico (the “OCFI”) and
other banking or insurance regulatory agencies; (v) filing with the NYSE of a
supplemental listing application in order to list the shares of Acquired Common
Stock in accordance with Section 5.2(f); and (vi) securities or blue sky laws of
the various states. Assuming the Investors’ representations and warranties in
Section 3.2(h) are correct, the transactions that are contemplated by this
Agreement qualify for an exemption from the reporting or waiting period
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
“HSR Act”) under Section 7A(c) of the HSR Act.
          (j) FirstBank. The Company owns all the outstanding shares of capital
stock of FirstBank. FirstBank is a commercial bank duly organized and validly
existing under the laws of the Commonwealth of Puerto Rico and is duly licensed
by the OCFI. The deposits of FirstBank are insured by the FDIC to the fullest
extent permitted in the Federal Deposit

6



--------------------------------------------------------------------------------



 



Insurance Act and the rules and regulations of the FDIC thereunder, and all
premiums and assessments required to be paid in connection therewith have been
paid when due.
          (k) Subsidiaries. The Company has furnished to the Investors or has
filed with the SEC under Exhibit 21 to the Company 10-K a true, correct and
complete list of all of its subsidiaries (as the term “subsidiary” is defined
for purposes of the Bank Holding Company Act) as of the date of this Agreement
(individually, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”). Each Company Subsidiary (including FirstBank) has been duly
organized and is validly existing and, to the extent the concept is applicable,
in good standing under the laws of the jurisdiction in which it was formed. All
the shares of stock or other equity interests in each of the Company
Subsidiaries, whether directly or indirectly owned, have been duly authorized
and validly issued and, with regard to stock of corporations or other equity
interests in limited liability entities, are fully paid and non-assessable and
are not subject to any preemptive rights and are free and clear of any lien,
adverse right or claim, charge, option, pledge, covenant, title defect, security
interest or other encumbrance of any kind, with no personal liability attaching
to the ownership thereof, except liens, adverse rights or claims, charges,
options, pledges, covenants, title defects, security interests or encumbrances
on the Company’s equity interests in Company Subsidiaries other than FirstBank
that do not affect the Company’s control over those Company Subsidiaries and, in
the aggregate, would not reasonably be expected to be materially adverse to the
Company and the Company Subsidiaries taken as a whole. Neither the Company nor
any of the Company Subsidiaries has issued any options, warrants, scrips,
pre-emptive rights, rights to subscribe, gross-up rights, calls, commitments or
convertible or exchangeable securities, or is a party to any other agreements,
which require, or, upon the passage of time, the giving of notice, the payment
of money or the occurrence of any other event may require, the Company or any
Company Subsidiary to issue or transfer any shares of or other equity interests
in a Company Subsidiary, and there are no registration rights or covenants or
transfer or voting restrictions with respect to any shares of or other equity
interests in any of the Company Subsidiaries.
          (l) Company Reports. Since January 1, 2008, the Company and the
Company Subsidiaries have filed all reports, proxy statements, registration
statements and other documents required to have been filed with the SEC (the
“Company Reports”), including under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and have paid all material fees and assessments
due and payable in connection therewith. When they were filed, the Company
Reports complied in all material respects with the applicable statutes, rules,
regulations and forms. In the case of each such Company Report filed with or
furnished to the SEC, none of the Company Reports, when filed or furnished,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements made in it, in light of the
circumstances under which they were made, not misleading. Without limiting the
generality of what is said in the preceding sentence, the Company’s Annual
Report on Form 10-K for the year ended December 31, 2010 (the “Company 10-K”)
and its Quarterly Report on Form 10-Q for the quarterly period ended March 31,
2011 (the “March 10-Q”) which were filed with the SEC, including any documents
incorporated by reference in them, each complied in all material respects with
the requirements of the form on which it was filed and, when it was filed, did
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made in it, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, there are no outstanding comments from the SEC with respect to any
Company Report other than oral inquiries regarding the accounting for and
presentation in the consolidated financial statements

7



--------------------------------------------------------------------------------



 



and disclosures made in those consolidated financial statements regarding the
February 2011 sale of loans from FirstBank to a joint venture majority owned by
PRLP Ventures LLC. No executive officer of the Company has failed in any respect
to make the certifications required of him or her under Section 302 or 906 of
the Sarbanes-Oxley Act of 2002.
          (m) Controls and Procedures. The records, systems, controls, data and
information of the Company and the Company Subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company, the Company Subsidiaries or their
accountants (including all means of access thereto and therefrom), except for
any nonexclusive ownership and nondirect control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below. The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information relating to the Company,
including its consolidated Company Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. As of the date of this Agreement, no officer of the Company
has knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer shall not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2008, (A) neither the Company nor any of the
Company Subsidiaries nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
of the Company Subsidiaries, has received or otherwise had or obtained knowledge
of any material complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or any of the Company Subsidiaries or their respective
internal accounting controls, including any material complaint, allegation,
assertion or claim that the Company or any of the Company Subsidiaries has
engaged in questionable accounting or auditing practices, and (B) no attorney
representing the Company or any of the Company Subsidiaries, whether or not
employed by the Company or any of the Company Subsidiaries, has reported under
Part 205 of the SEC Rules (17 CFR §205.1, et.seq.) evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company. The management of the Company has, since January 1, 2006, performed the
evaluation of the effectiveness, as of the end of each fiscal year, of the
Company’s internal control over financial reporting required by SEC
Rule 13a-15(c). The evaluation as of December 31, 2010 did not disclose any
material weaknesses.
          (n) Financial Statements. Each of (x) the consolidated balance sheets
of the Company and the Company Subsidiaries and the related consolidated
statements of income, stockholders’ equity and cash flows, together with the
notes thereto, included in the Company

8



--------------------------------------------------------------------------------



 



10-K, and (y) the unaudited consolidated balance sheets of the Company and the
Company Subsidiaries as of March 31, 2011 and the related consolidated
statements of income, stockholders’ equity and cash flows for the period ending
March 31, 2011, together with the notes thereto, included in the March 10-Q,
(the “Interim Financials” and, collectively, the “Company Financial
Statements”), (i) have been prepared from, and are in accordance with, the books
and records of the Company and the Company Subsidiaries, (ii) complied, as of
their respective filing dates, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (iii) have been prepared in accordance with GAAP applied
on a consistent basis and (iv) present fairly in conformity with GAAP in all
material respects the consolidated financial position of the Company and the
Company Subsidiaries at the dates and the consolidated results of operations,
changes in stockholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
normal year-end audit adjustments in the case of the Interim Financials which
are not expected to be material).
          (o) Absence of Undisclosed Liabilities. Neither the Company nor any of
the Company Subsidiaries has any liabilities, contingent or otherwise, that
would be required to be reflected on, or disclosed in notes to, consolidated
financial statements of the Company and the Company Subsidiaries prepared in
accordance with GAAP, other than (i) liabilities reflected on the consolidated
balance sheet of the Company and the Company Subsidiaries at March 31, 2011
included in the March 10-Q, (ii) liabilities disclosed in the notes to the
financial statements in the Company 10-K or the March 10-Q, (iii) liabilities
that, because they were not material, were not required by GAAP to have been
reflected on the consolidated balance sheet of the Company and the Company
Subsidiaries at March 31, 2011 or disclosed in the notes to the financial
statements included in the Company 10-K or the March 10-Q, (iv) contingent
obligations and contingent liabilities disclosed in the management’s discussion
and analysis of financial condition and results of operations included in the
Company 10-K or the March 10-Q, (v) contingent liabilities not required by GAAP
to be reflected in, or described in notes to, the Company’s financial statements
and not required by applicable SEC rules to be described in the management’s
discussion and analysis of financial condition and results of operations
included in the Company 10-K or the March 10-Q or (vi) liabilities arising in
the ordinary course of the conduct by the Company and the Company Subsidiaries
of their respective businesses since March 31, 2011.
          (p) Absence of Certain Changes. Since December 31, 2010, (i) the
Company and the Company Subsidiaries, including FirstBank, have conducted their
businesses in the ordinary course and in the same manner in which they were
being conducted during the period immediately prior to December 31, 2010,
(ii) there has not been a Material Adverse Change in the financial condition,
results of operations, business or prospects of the Company and the Company
Subsidiaries taken as a whole and (iii) nothing has occurred that has had or
would reasonably be expected to have a Company Material Adverse Effect. A
“Material Adverse Change” (x) in the financial condition of the Company and the
Company Subsidiaries will occur between two dates if between those dates there
is a material reduction of the Company’s and the Company Subsidiaries’
consolidated working capital, net worth or tangible net worth, a material
increase in their consolidated current liabilities (other than due to the
conduct of business in the ordinary course) or a material increase in their
consolidated total liabilities (other than due to the conduct of business in the
ordinary course), and (y) in the results of operations, business or prospects of
the Company and the Company Subsidiaries during a period will occur if that
period consists of one or more full fiscal quarters and during that

9



--------------------------------------------------------------------------------



 



period there is a material reduction in its and its subsidiaries’ consolidated
total revenues, net income before income taxes, net income, or earnings before
interest, taxes, depreciation and amortization compared both with the same
period of the preceding fiscal year and with the immediately preceding period of
the same number of fiscal quarters. However, a change due wholly or primarily to
any of the conditions or occurrences referred to in clauses (A) through (F) of
Section 3.1(b) is not a Material Adverse Change (which clauses shall be read to
incorporate the proviso applicable to clauses A through C in Section 3.1(b)).
          (q) Compliance with FDIC Order, OCFI Order and Federal Reserve
Agreement. The capital of the Company and of FirstBank, supplemented by proceeds
totaling at least $500 million of the sales of Common Stock under this and other
Investor Agreements and the conversion of the Series G Preferred Stock into
Common Stock, will be sufficient to meet any applicable minimum capital
requirement imposed by statute, regulation or Governmental Entity, including any
requirements as to the capitalization of FirstBank contained in or arising out
of the consent order dated June 3, 2010 issued by the FDIC (the “FDIC Consent
Order”) and the simultaneous order issued by the OCFI requiring compliance with
the FDIC Consent Order (the “OCFI Order”) or as to the capitalization of the
Company contained in or arising out of the agreement dated June 4, 2010 between
the Company and the Federal Reserve Bank of New York (the “Federal Reserve
Agreement”) and any capital plan approved in connection therewith and in effect.
          (r) Compliance with Laws. Each of the Company, FirstBank, and each of
the other Company Subsidiaries has at all times complied, and currently is
complying, with, and the condition and use of its assets and properties has not
violated or infringed and does not currently violate or infringe in any material
respects, any applicable United States domestic, federal, state or local, any
applicable Commonwealth of Puerto Rico, or any applicable foreign, laws,
regulations, rules, judgments, orders, injunctions or decrees, including, to the
extent they are applicable to the Company or Company Subsidiaries, the Troubled
Asset Relief Program, the Emergency Economic Stabilization Act of 2008, the
Sarbanes-Oxley Act of 2002, the Equal Credit Opportunity Act, the Fair Housing
Act, the Community Reinvestment Act, the Home Mortgage Disclosure Act, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, all other applicable
fair lending laws or other laws relating to discrimination and the Bank Secrecy
Act, except to the extent of failures to comply, violations or infringements
that would not reasonably be expected to result in actions against the Company
or Company Subsidiaries that would, in the aggregate, interfere in a material
respect with the businesses of the Company and the Company Subsidiaries or
result in monetary penalties against the Company or Company Subsidiaries that
would be material to the Company and the Company Subsidiaries taken as a whole.
Insofar as any officer of the Company is aware, none of the Company or any of
the Company Subsidiaries is under investigation with respect to, or has been
threatened to be charged with or given notice of any material violation of, any
such laws, regulations, rules, judgments, injunctions or decrees. FirstBank is
the only Company Subsidiary that is subject to the Community Reinvestment Act.
FirstBank has a Community Reinvestment Act rating of “satisfactory” or better.
          (s) Licenses and Permits. The Company and the Company Subsidiaries
have all material licenses, permits, orders and approvals of, and have made all
filings, applications and registrations with, Governmental Entities that are
required at the date of this Agreement to enable them to conduct their
businesses as they currently are being conducted

10



--------------------------------------------------------------------------------



 



and to own or lease their properties or assets. No suspension or cancellation of
any such licenses or permits is pending or, to the knowledge of the Company,
threatened.
          (t) Litigation. At the date of this Agreement, neither the Company nor
any of the Company Subsidiaries is a party to (i) any legal proceeding that the
Company would be required to disclose under Item 103 of SEC Regulation S-K in a
filing at the date of this Agreement or the Closing Date to which that Item
applies, other than legal proceedings disclosed in the Company 10-K, or in a
report on Form 8-K filed with the SEC between December 31, 2010 and the Business
Day before the date of this Agreement, or (ii) any suit or governmental
proceeding that seeks to prevent the Company from completing the transactions
that are the subject of this Agreement or any of the other Investor Agreements,
nor, to the best of the knowledge of any officer of the Company, has any suit or
governmental proceeding which seeks to prevent the Company from completing the
transactions that are the subject of this Agreement been threatened. Neither the
Company nor any Company Subsidiary, nor any director or officer thereof, is the
subject of any action involving a claim of violation of or liability under
federal or state securities laws. To the Company’s knowledge there is not
pending or contemplated any investigation by the SEC involving the Company or
any current director or officer of the Company.
          (u) Tax Matters. Each of the Company and the Company Subsidiaries has
timely filed when due (taking account of timely filed extensions) all Tax
Returns which it has been required to file and has timely paid or has timely
withheld and remitted all Taxes shown on any Tax Return. All such Tax Returns
are true, correct and complete in all material respects and accurately reflect
in all material respects all Taxes required to have been paid, except to the
extent of items that may be disputed by applicable taxing authorities but for
which there is substantial authority to support the position taken by the
Company or the Company Subsidiary and which have been adequately reserved
against in accordance with GAAP on the consolidated balance sheet at
December 31, 2010 included in the Company 10-K. No Tax lien has been filed by
any taxing authority against the Company or any of the Company Subsidiaries or
any of their assets, other than properties acquired through foreclosure or
similar processes and held for sale. Except as Previously Disclosed, no Federal,
Commonwealth, United States Virgin Islands, foreign, state or local audits or
other administrative proceedings or court proceedings in any jurisdiction with
regard to Taxes are currently pending or threatened with regard to the Company
or any of its the Company Subsidiaries. Neither the Company nor any of the
Company Subsidiaries (i) is a party to any agreement providing for the
allocation or sharing of Taxes, (ii) has participated in or cooperated with an
international boycott as that term is used in Section 999 of the Internal
Revenue Code of 1986, as amended (the”Code”), or (iii) is liable as a
transferee, a successor or otherwise for any Tax incurred by any other person.
There is no material intercompany income or gain which may in the future become
taxable to the Company, whether on disposition of particular assets or Company
Subsidiaries or otherwise. Except as Previously Disclosed, no Tax Return of the
Company or any of the Company Subsidiaries is the subject of an audit by any
taxing authority (including any state or local taxing authority) in the
Commonwealth of Puerto Rico, the United States, the U.S. Virgin Islands or any
other nation. All deficiencies asserted or assessments made as a result of any
Tax audits that are not being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established have been paid in full.
At least since January 1, 2006, no claim has been made by an authority in a
jurisdiction where the Company or any of the Company Subsidiaries does not file
a Tax Return that the Company or any of the Company Subsidiaries is or may be
subject to taxation by that jurisdiction. Except as Previously

11



--------------------------------------------------------------------------------



 



Disclosed, neither the Company nor any Company Subsidiary (i) has waived any
statute of limitations with respect to Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, in each case, that is still in
effect, or has pending a request for any such extension or waiver or (ii) has or
has ever had a permanent establishment in any country other than the country of
its organization, or is or has ever been subject to Tax in a jurisdiction
outside the country of its organization. The Company is not a “controlled
foreign corporation” within the meaning of Section 957 of the Code, nor will it
become a “controlled foreign corporation” as a result of the transactions
contemplated by this Agreement. Neither the Company nor any of the Company
Subsidiaries is (i) a passive foreign investment company within the meaning of
Section 1297 of the Code or (ii) a shareholder, directly or indirectly, in such
a passive foreign investment company. There are no current limitations on the
utilization by the Company or any of the Company Subsidiaries of its respective
net operating loss carryforwards under any applicable Tax law, including
Section 382 of the Code (or any similar provision of state, local or non-U.S.
law). The transactions described herein occurring on the Closing Date and any
other transactions contemplated by this Agreement and the other Investor
Agreements will not result in a limitation on the utilization of the Company’s
or FirstBank’s net operating loss carryforwards under any applicable provision
of Puerto Rico income Tax law. The net operating loss carryforward of FirstBank
as of December 31, 2010 as a result of losses that have been or will be
reflected on FirstBank’s Puerto Rico income tax returns (at least some of which
are or will be subject to audit) is at least $550,000,000. For the purposes of
this Agreement, the term “Taxes” means (1) all Commonwealth of Puerto Rico, U.S.
Virgin Islands, British Virgin Islands, U.S. federal, state, local, foreign or
other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes on or with respect to income,
franchise, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, (2) liability for the payment of any amounts of the type
described in clause (1) as a result of being or having been a member of an
affiliated, consolidated, combined or unitary group, and (3) liability for the
payment of any amounts as a result of being party to any tax sharing agreement
or as a result of any express or implied obligation to indemnify any other
person with respect to the payment of amounts of the type described in clause
(1) or (2). For the purposes of this Agreement, the term “Tax Return” means any
and all returns and reports (including elections, declarations, disclosures,
schedules, estimates and information returns and any amendments thereto)
supplied or required to be supplied to any Governmental Entity in connection
with Taxes.
          (v) Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect,
(i) the Company and the Company Subsidiaries have all environmental permits
which are necessary to enable them to conduct their businesses as they are being
conducted on the date of this Agreement without violating any Environmental
Laws, (ii) neither the Company nor any of the Company Subsidiaries has received
any notice of material noncompliance or material liability under any
Environmental Law, (iii) neither the Company nor any of the Company Subsidiaries
has performed any acts, including, but not limited to, releasing, storing or
disposing of hazardous materials, there is no condition on any property owned or
leased by the Company or a Company Subsidiary, and there was no condition on any
property formerly owned or leased by the Company or a Company Subsidiary while
the Company or a Company Subsidiary owned or leased that property, that could
result in liability by the Company or a Company Subsidiary under any
Environmental Law and (iv) neither the Company nor any of the Company

12



--------------------------------------------------------------------------------



 



Subsidiaries is subject to any order of any Governmental Entity requiring the
Company or any of the Company Subsidiaries to take, or refrain from taking, any
actions in order to comply with any Environmental Law and no action or
proceeding seeking such an order is pending or, insofar as any officer of the
Company or any of the Company Subsidiaries is aware, threatened against the
Company or any of the Company Subsidiaries. As used in this Agreement, the term
”Environmental Law” means any United States, Puerto Rico or other national,
state or local law, rule, regulation, guideline or other legally enforceable
requirement of a Governmental Entity relating to protection of the environment
or to environmental conditions which affect human health or safety.
          (w) Labor Matters. No employees of the Company or Company Subsidiaries
are represented by any labor union nor are there any collective bargaining
agreements otherwise in effect. There is no pending demand by any union or
employee group to be recognized or certified as the bargaining representative
for any of the Company’s or the Company Subsidiaries’ employees, and there are
no proceedings seeking recognition or certification of that type pending before
the National Labor Relations Board or any other Governmental Entity in the
United States, Puerto Rico or elsewhere.
          (x) Company Benefit Plans.
      (i) The Company has Previously Disclosed all benefit plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and consultants and the compensation paid to all its directors, to its
Chief Executive Officer, its Chief Financial Officer, and its three most highly
compensated officers other than its Chief Executive Officer and its Chief
Financial Officer who were serving as officers at December 31, 2010. “Company
Benefit Plans” means all benefit and compensation plans, agreements,
commitments, practices or arrangements of any type maintained or sponsored by
the Company or any Company Subsidiary for its current and former employees,
directors and individual consultants.
      (ii) Except as would not reasonably be expected to result in a liability
that would be material to the Company and the Company Subsidiaries taken as a
whole, (i) each Company Benefit Plan that is required to be registered with, or
approved by, a Governmental Entity in the Commonwealth of Puerto Rico, the
United States or any other jurisdiction has been so registered with or approved
by that Governmental Entity, and (ii) each Company Benefit Plan has been
maintained in all material respects in accordance with its terms and any
applicable provisions of law (including, if applicable, the U.S. Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Code, the
Internal Revenue Code of New Puerto Rico, the Troubled Asset Relief Program, and
the Emergency Economic Stabilization Act of 2008).
      (iii) No Company Benefit Plan is (x) a pension plan (of the type described
in Section 3(2) of ERISA) subject to statutory minimum funding requirements
under Title IV of ERISA, Section 412 of the Code, or similar law; (y) a
“multiemployer plan” (of the type described in Section 3(37) of ERISA), or
(z) an “employee welfare plan” (of the type described in Section 3(1) of ERISA)
providing benefits, including death or medical benefits, beyond termination of
service or retirement other than coverage mandated by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or similar law, and at the sole
expense of the participant or the participant’s beneficiary. Neither

13



--------------------------------------------------------------------------------



 



the Company nor any Company Subsidiary would reasonably be expected to have any
liability with respect to any plan described in (x), (y), or (z) of this
subsection or otherwise as a result of any trade or business that is or during
the past six years has been treated as a single employer with the Company or any
Company Subsidiary under Section 414(b), (c), (m) or (o) of the Code or Section
4001(b) of ERISA.
      (iv) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to a change in
control under, or result in the breach or the violation of, or the acceleration
of any right under, or result in any additional rights, or the triggering of any
anti-dilution adjustment under an equity plan sponsored by the Company or any of
the Company Subsidiaries or an employment agreement or other contract or
agreement to which the Company or any of the Company Subsidiaries is a party.
      (v) Neither the Company nor any of the Company Subsidiaries has a
contract, plan or commitment, whether legally binding or not, to create any
additional Company Benefit Plan or to modify any existing Company Benefit Plan
in a manner that would increase materially the expense of maintaining such
Company Benefit Plan above the level of the expense incurred therefore for the
most recent fiscal year.
           (y) Investment Company or Investment Adviser. Neither the Company nor
any of the Company Subsidiaries is required to be registered as an investment
company under the Investment Company Act of 1940, as amended, or to be
registered under the Investment Advisers Act of 1940, as amended.
           (z) Compliance with Banking Laws and Regulations. Neither the Company
nor any of the Company Subsidiaries (including FirstBank) (i) is subject to (or
has been advised that a Governmental Entity that regulates banking activities in
any location in which the Company or any Company Subsidiary conducts banking
activities (including the FDIC, the OCFI and the Federal Reserve) (each a “Bank
Regulatory Agency”) is considering issuing, initiating or ordering) any
cease-and-desist or similar order, or any enforcement action commenced, by any
Bank Regulatory Agency or (ii) is a party to any written agreement, consent
agreement or memorandum of understanding with, or any commitment letter or
written undertaking to, any Bank Regulatory Agency, and no resolution of the
Board of Directors of the Company or any of the Company Subsidiaries (including
FirstBank) is in effect that was adopted at the request of a Bank Regulatory
Agency that restricts in any material respect the conduct of its business or
that relates in a material manner to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business, other than the FDIC Consent Order, the OCFI Order, the
Federal Reserve Agreement and a confidential agreement dated September 28, 2010
with a Bank Regulatory Agency. The Company and each of the Company Subsidiaries
is in compliance in all material respects with all agreements, commitments and
undertakings it has made to a Governmental Entity that are currently in effect
(including the FDIC Consent Order, the OCFI Order and the Federal Reserve
Agreement) and neither the Company nor any of the Company Subsidiaries has
received any notice from any Bank Regulatory Agency indicating that either the
Company or any of the Company Subsidiaries is not in compliance in all material
respects with any such agreement, commitment or undertaking. Since January 1,
2008, the Company and each Company Subsidiary have filed all material reports,
registrations and statements, together with any required amendments thereto,
that it

14



--------------------------------------------------------------------------------



 



was required to file with the Bank Regulatory Agencies, including, without
limitation, all financial statements and financial information required to be
filed by it under the Federal Deposit Insurance Act and the Bank Holding Company
Act. As of their respective dates, such reports complied in all material
respects with all the rules and regulations promulgated by the applicable Bank
Regulatory Agencies.
          (aa) Compliance with Mortgage Laws and Sale of Mortgage Loans. The
Company and the Company Subsidiaries have complied in all material respects with
(i) all requirements of applicable laws and governmental regulations with
respect to the origination, purchase, sale, insuring or servicing of or filing
of claims in connection with mortgage loans, including all laws and governmental
regulations with respect to documentation in connection with the origination,
processing, underwriting (including credit approval), purchase and servicing of
mortgage loans, real estate settlement procedures, consumer protection, truth in
lending, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) with regard to mortgage
loans any of them has sold to any Agency, any agreements with, or applicable
rules, regulations, guidelines or other requirements of, any Agency to which the
mortgage loans were sold, in each case, except failures to comply that would not
reasonably be expected, in aggregate, to have a Company Material Adverse Effect,
(iii) the responsibilities and obligations relating to mortgage loans set forth
in any agreement between the Company or any of the Company Subsidiaries and any
such Agency, Loan Investor or Insurer, and (iv) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan, in the case of this clause (iv) only, except as would not
cause a Company Material Adverse Effect. Neither the Company nor any of the
Company Subsidiaries has received a written claim from any Agency, Loan Investor
or Insurer to the effect that the Company or any of the Company Subsidiaries has
failed to comply in any material respect with applicable underwriting standards
or guidelines with respect to mortgage loans sold by the Company or any of the
Company Subsidiaries to an Agency or Loan Investor or with respect to any sale
of mortgage servicing rights, or a written notice from any Agency, Loan Investor
or Insurer restricting the activities (including commitment authority) of the
Company or any of the Company Subsidiaries or terminating or giving notice of
intent to terminate its relationship with the Company or any of the Company
Subsidiaries because of poor performance, poor loan quality or concern with
respect to the Company’s or any of the Company Subsidiaries’ compliance with
laws. For purposes of this Section 3.1(aa):
      (i) “Agency ” shall mean the Federal Housing Administration, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or any of the Company Subsidiaries or (ii) originate,
purchase, or service mortgage loans, or otherwise promote mortgage lending,
including, without limitation, state and local housing finance authorities;
      (ii) “Loan Investor ” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of the Company Subsidiaries or a security backed by or
representing an interest in any such mortgage loan; and

15



--------------------------------------------------------------------------------



 



      (iii) “Insurer ” shall mean a person who insures or guarantees for the
benefit of the mortgagee all or any portion of the risk of loss upon borrower
default on any of the mortgage loans originated, purchased or serviced by the
Company or any of the Company Subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral.
           (bb) Risk Management. The Company and the Company Subsidiaries have
in place risk management policies and procedures sufficient in scope and
operation to provide reasonable protection against risks of the type and in
amounts reasonably expected to be incurred by entities that are similar to the
Company and the Company Subsidiaries in size and in the lines of business in
which they are engaged. All material derivative instruments entered into by the
Company or the Company Subsidiaries for their own accounts were entered into
(i) in the ordinary course of business only for the purposes of mitigating
identified risks, (ii) in accordance with prudent practices and in all material
respects with all applicable laws, rules, regulations and regulatory policies,
and (iii) with counterparties that, at the time, the Company or the applicable
Company Subsidiary believed to be financially responsible. Each such material
derivative instrument constitutes a valid and legally binding obligation of the
Company or one or more of the Company Subsidiaries, enforceable in accordance
with its terms and, to the knowledge of the Company, neither the Company nor any
of the Company Subsidiaries, nor any other party thereto, is in material breach
of or has materially defaulted under any such agreement or arrangement.
          (cc) Patriot Act, Office of Foreign Asset Controls; Anti-Money
Laundering. The operations of the Company and the Company Subsidiaries are being
conducted in compliance in all material respects with applicable financial
recordkeeping, reporting and other requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the United and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, any applicable order or regulation issued by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), or
any other applicable anti-money laundering or anti-terrorist-financing statutes,
rules or regulations of any jurisdictions, and no action or proceeding by or
before any Governmental Entity alleging violations of anti-money laundering
statutes or anti-terrorist financing statutes by the Company or any of the
Company Subsidiaries is pending or, to the knowledge of the Company, threatened,
except, in each case, as would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect. None of the Company or
any of the Company Subsidiaries has, since December 31, 2008, nor to the
knowledge of the Company has any other person on behalf of the Company or any of
the Company Subsidiaries that qualifies as a “financial institution” under U.S.
anti-money laundering laws, knowingly acted, by itself or in conjunction with
another, in any act in connection with the concealment of any currency,
securities or other proprietary interest that is the result of a felony as
defined in U.S. anti-money laundering laws (“Unlawful Gains”), nor knowingly
accepted, transported, stored, dealt in or brokered any sale, purchase or any
transaction of any other nature for Unlawful Gains. Each of the Company and, to
the extent it qualifies as a “financial institution” under U.S. anti-money
laundering laws, any of the Company Subsidiaries has implemented in all material
respects such anti-money laundering mechanisms and kept and filed all material
reports and other necessary material documents as required by, and otherwise
complied in all material respects with, U.S. anti-money laundering laws and
rules and regulations thereunder. None of

16



--------------------------------------------------------------------------------



 



the Company or any of the Company Subsidiaries, nor any of their respective
directors, officers, agents, employees or any other persons acting on their
behalf, will knowingly directly or indirectly lend, contribute or otherwise make
available any funds to any subsidiary, joint venture partner or other person or
entity for the purpose of financing the activities of any person currently
subject to U.S. sanctions administered by OFAC.
          (dd) Foreign Corrupt Practices Act. None of the Company or any of the
Company Subsidiaries, nor any of their respective directors, officers, agents,
employees or any other persons acting on their behalf (i) has violated the
Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as amended, or any
other similar applicable foreign, federal, or state legal requirement, including
making or providing, or causing to be made or provided, directly or indirectly,
any payment or thing of value to a foreign official, foreign political party,
candidate for office or any other person knowing that the person shall pay or
offer to pay the foreign official, party or candidate, for the purpose of
influencing a decision, inducing an official to violate their lawful duty,
securing any improper advantage, or inducing a foreign official to use his or
her influence to affect a governmental decision, (ii) has paid, accepted or
received any unlawful contributions, payments, expenditures or gifts, or
(iii) has violated or operated in noncompliance with any export restrictions,
anti-terrorism law or regulation, anti-boycott regulations or embargo
regulations.
          (ee) Insurance. The Company and each of the Company Subsidiaries is
presently insured, and during each of the past three calendar years (or during
such lesser period of time as the Company has owned such subsidiary) has been
insured, for reasonable amounts with financially sound and reputable insurance
companies against such risks as companies engaged in a similar business would,
in accordance with good business practice, customarily be insured.
          (ff) Core Deposits and Certificates of Deposits. As of the date
hereof, FirstBank has at least $3,475,000,000 in core deposits (including money
market, demand, checking, savings and transactional accounts and excluding
secured governmental deposits and certificates of deposits) and at least
$1,825,000,000 in certificates of deposits, excluding governmental and brokered
deposits.
          (gg) Loans to Affiliates; Loans to Directors and Officers. Neither the
Company nor any of the Company Subsidiaries is a party to any loan, loan
agreement, note or borrowing arrangement (including leases, credit enhancements,
commitments, guarantees and interest-bearing liabilities) (each, a “Loan”) with
any director or executive officer of the Company or any of the Company
Subsidiaries or shareholder of the Company that beneficially owns five percent
or more of the Common Stock of the Company. All Loans with any executive officer
of the Company or any of the Company Subsidiaries or shareholder of the Company
are made in compliance with the applicable requirements of the Federal Reserve
Board’s Regulation O.
          (hh) Compliance with Securities Laws. Neither the Company nor any
person acting on its behalf has taken any action (including, offering any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the securities to be
issued pursuant to this Agreement or any other Investor Agreement with any Other
Investors for purposes of the Securities Act and the rules and regulations of
the SEC promulgated thereunder) which might subject the offering, issuance or
sale of any of the securities to be issued pursuant to this Agreement or any
other Investor Agreement with any Other Investors to the registration
requirements of the Securities Act or that would cause the

17



--------------------------------------------------------------------------------



 



sale of Common Stock under this and the other Investor Agreements not to be
eligible for the exemption from the registration requirements of the Securities
Act contained in Section 4(2) of that Act.
          (ii) Commitments and Contracts. Each agreement to which the Company or
any Company Subsidiary is a party which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K (each, a “Company Significant
Agreement”) is valid and binding on the Company and the Company Subsidiaries, as
applicable, and, and insofar as any officer of the Company is aware, is valid
and binding on the other party or parties to it, and is in full force and
effect. The Company and each of the Company Subsidiaries, as applicable, are in
all material respects in compliance with and have in all material respects
performed all obligations required to be performed by them to date under each
Company Significant Agreement. Neither the Company nor any of the Company
Subsidiaries knows of, or has received notice of, any material violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by the Company or any Company
Subsidiary under any Company Significant Agreement. As of the date of this
Agreement, there are no material transactions or series of related transactions,
agreements, arrangements or understandings, nor are there any currently proposed
material transactions, or series of related transactions between the Company or
any Company Subsidiaries, on the one hand, and the Company, any current or
former director or executive officer of the Company or any Company Subsidiaries
or any person who beneficially owns 5% or more of the Common Stock (or any of
such person’s immediate family members or Affiliates) (other than Company
Subsidiaries), on the other hand. As used in this Agreement, the term
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such person, whether
through the ownership of voting securities by contract or otherwise.
          (jj) Properties and Leases. The Company and the Company Subsidiaries
have good and marketable title to all real properties and good title to all
other properties and assets owned by them (other than any assets the Company or
any of the Company Subsidiaries has repossessed), in each case, free from Liens
that would affect the value thereof or interfere with the use made or to be made
thereof by them in any material respect. The Company and the Company
Subsidiaries own or lease all properties that are necessary to their operations
as now conducted. All leases of real property and all other leases material to
the Company or any of the Company Subsidiaries pursuant to which the Company or
any such Company Subsidiary, as lessee, leases real or personal property are
valid and effective in accordance with their respective terms, and there is not,
under any such lease, any existing default by the Company or such Company
Subsidiary or any event which, with notice or lapse of time or both, would
constitute such a default except for such as would not reasonably be expected to
have a Company Material Adverse Effect.
          (kk) Intellectual Property Rights.
      (i) The Company and the Company Subsidiaries own or possess adequate
rights or licenses to use all material Intellectual Property rights
(“Intellectual Property Rights”) necessary to conduct their business as
conducted on the date of this

18



--------------------------------------------------------------------------------



 



Agreement and as presently contemplated to be conducted in the future. To the
knowledge of the Company, no product or service of the Company or the Company
Subsidiaries infringes the Intellectual Property Rights of others. The Company
and the Company Subsidiaries have not received notice of any claim being made or
brought, or, to the knowledge of the Company, being threatened, against the
Company or any of the Company Subsidiaries (i) regarding their Intellectual
Property Rights that are necessary to conduct their business as conducted on the
date of this Agreement and as presently contemplated to be conducted in the
future, or (ii) that the products or services of the Company or the Company
Subsidiaries infringe the Intellectual Property Rights of others. The computers,
computer software, firmware, middleware, servers, workstations, routers, hubs,
switches, data communications lines, and all other information technology
equipment, and all associated documentation used in the business of the Company
and the Company Subsidiaries (the “IT Assets”) operate and perform in all
material respects in accordance with their documentation and functional
specifications and otherwise as required in connection with the business. To the
Company’s knowledge, no person has gained unauthorized access to the IT Assets.
The Company and the Company Subsidiaries have implemented reasonable backup and
disaster recovery technology consistent with industry practices. The Company and
the Company Subsidiaries take reasonable measures, directly or indirectly, to
ensure the confidentiality, privacy and security of customer, employee and other
confidential information. The Company and the Company Subsidiaries have complied
with all internet domain name registration and other requirements of internet
domain registrars concerning internet domain names that are used in the
business. Without limiting the foregoing, the Company and the Company
Subsidiaries (A) own or have the valid right to use all the names that are
material to the conduct of their businesses or the maintenance of their customer
goodwill, including the name “FirstBank”, in all applicable jurisdictions, free
and clear of all Liens and (B) have not granted to any third party, by license
or otherwise, any right or interest in or to use any such name other than in
connection with relationships between those third parties and the Company or
Company Subsidiaries. No third party has asserted any rights in any geographic
area in which it competes with the Company or a Company Subsidiary to any name
that is material to the business of the Company or a Company Subsidiary with
which the third party competes.
     (ii) For the purposes of this Agreement, “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress, domain
names and other indications of origin, the goodwill associated with the
foregoing and registrations in any jurisdiction of, and applications in any
jurisdiction to register, the foregoing, including any extension, modification
or renewal of any such registration or application; inventions, discoveries and
ideas, whether patentable or not, in any jurisdiction; patents, applications for
patents (including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, know-how, trade secrets and confidential
information and rights in any jurisdiction to limit the use or disclosure
thereof by any person; writings and other works, whether copyrightable or not,
in any jurisdiction; and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; and any
similar intellectual property or proprietary rights.

19



--------------------------------------------------------------------------------



 



          (ll) Shell Company Status. The Company is not, and never has been, an
issuer of the type identified in SEC Rule 144(i)(1).
          (mm) Disclosure. If an Investor did not, in the course of its
investigation regarding whether to purchase Acquired Common Stock, receive from
the Company or its representatives any information about the Company other than
the Investor Presentation dated May 2011 (the “Investor Presentation”) and did
not access information posted in the electronic data room that was made
available to prospective purchasers of Common Stock who requested access to that
information, when the Investor Presentation and the terms of the transactions
contemplated by the Investor Agreements are publicly disclosed as required by
Section 12.1, no information such Investor has received from the Company or its
representatives in connection with the offer that resulted in the execution of
this Agreement will constitute material non-public information about the
Company. The Company understands that each Investor and its subsidiaries may
rely on the representation in the preceding sentence in effecting transactions
in securities of the Company.
     3.2 Representations and Warranties of the Investors. Each Investor
represents and warrants, severally and not jointly and only with respect to
itself, to the Company as follows:
          (a) Organization and Power. The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
formed and the Investor is duly qualified to do business in all jurisdictions
where failure to be qualified could reasonably be expected to affect adversely
the Investor’s ability to carry out the transactions that are the subject of
this Agreement. The Investor is an entity advised by [REDACTED] Management
Company, LLP.
          (b) Authorization. The Investor has all power and authority that is
necessary to enable it to enter into this Agreement and carry out the
transactions contemplated by this Agreement. All actions necessary to authorize
the Investor to enter into this Agreement and carry out the transactions
contemplated by it have been taken. This Agreement has been duly executed by the
Investor and, assuming due execution by the Company, it is a valid and binding
agreement of the Investor, enforceable against the Investor in accordance with
its terms.
          (c) No Conflict. Neither the execution and delivery of this Agreement
by the Investor nor the consummation of the transactions contemplated by this
Agreement will violate, result in a breach of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, (i) the certificate of incorporation and bylaws or other organizational
documents of the Investor, (ii) any agreement or instrument to which the
Investor or any of its subsidiaries is a party or by which any of them is bound,
or (iii) any law, or any order, rule or regulation of any Governmental Entity
having jurisdiction over the Investor or any of its subsidiaries, except
violations, breaches or defaults that would not reasonably be expected to affect
adversely the Investor’s ability to carry out the transactions that are the
subject of this Agreement when and as contemplated by this Agreement.
          (d) Consents and Approvals. Assuming the accuracy of the
representations and warranties of the Company and the performance of the
covenants and agreements of the Company contained herein, neither the execution
and delivery of this Agreement by the Investor, nor the completion by the
Investor of the transactions that are the subject of this Agreement, requires
the consent of, approval by, or a filing or notification by the Investor with,
any Governmental Entity, other than, if applicable, filings under the Exchange
Act reporting the

20



--------------------------------------------------------------------------------



 



purchase of Common Stock by the Investor and filings, notifications, clearances
or approvals that may be required to be made or given with or to, or obtained
from, the Federal Reserve Board, the FDIC, the OCFI or any other Governmental
Entity, including any banking or insurance regulatory agency, as a result of its
jurisdiction over the Company or any of the Company Subsidiaries (including
FirstBank) or persons who control the Company. At the date of this Agreement, if
the Investor is required to obtain the consent or approval of a Governmental
Entity with respect to such Investor’s purchase of its Acquired Common Stock
hereunder, the Investor does not know of any reason that such Governmental
Entity would not give any required consent to, or approval of, the Investor’s
acquiring the Acquired Common Stock as contemplated by this Agreement. The
transactions that are contemplated by this Agreement qualify for an exemption
from the reporting or waiting period requirements of the HSR Act under
Section 7A(c) of the HSR Act.
          (e) Ownership. The Investor and its Affiliates do not own an interest
in any depository institution such that the acquisition by the Investor of its
Acquired Common Stock would cause First Bank and that depository institution to
become “commonly controlled insured depository institutions” (as that term is
defined for purposes of Section 5(e) of the Federal Deposit Insurance Act).
Except as shown on the signature page of this Agreement, neither the Investor
nor any Affiliate of the Investor (other than an Affiliate as to which the
Investor does not control decisions regarding the purchase, sale or voting of
securities) owns any Common Stock of the Company.
          (f) Financial Capacity. The Investor has, or has legally binding
commitments from equity investors, lenders or both to provide, and the Investor
will have on the Closing Date, all the funds the Investor will require to enable
the Investor to pay the purchase price for the Acquired Common Stock it will be
purchasing as described in Section 1.1, when and as contemplated by this
Agreement.
          (g) Accredited Investor. The Investor either (i) is an accredited
investor, as that term is defined in SEC Rule 501 under the Securities Act, of
the type described in clause (1), (2), (3), (4) or (7) of that Rule, and has
such knowledge and experience in financial and business matters and in
investments similar to the purchase of the Acquired Common Stock that it is
capable of evaluating the merits and risks of its investment in the Acquired
Common Stock and of making an informed investment decision regarding the
purchase of the Acquired Common Stock, or (ii) is not a U.S. person, as that
term is defined in SEC Regulation S under the Securities Act and is acquiring
the Acquired Common Stock outside the United States. The Investor is aware that
the Acquired Common Stock is being offered in a transaction not involving a
public offering in the United States, that the offer and sale of the Acquired
Common Stock has not been registered under the Securities Act, and that the
Investor may only sell or transfer Acquired Common Stock under the limited
circumstances set forth in Article 7. The Investor will be acquiring the
Acquired Common Stock for investment, and not with a view to distributing the
Acquired Common Stock in violation of securities laws, except that the Investor
may sell Acquired Common Stock under the limited circumstances set forth in
Article 7.
          (h) Investment Purpose. The Investor will be acquiring the Acquired
Common Stock for investment (as that term is defined in the rules under the HSR
Act) and, assuming the Company’s representations and warranties in
Section 3.1(h) are correct, the acquisition of the Acquired Common Stock by the
Investor as contemplated by this Agreement will not result in the Investor’s
owning 25% or more of the outstanding Common Stock. The

21



--------------------------------------------------------------------------------



 



Investor is not acting in concert with any other party to an Investor Agreement
with regard to the purchase of Common Stock and the Investor has no agreements
or understandings with any other persons (other than the Investor’s agreements
with the Company in this Agreement) regarding actions as a stockholder of the
Company after the Closing Date.
          (i) Investor’s Decision. The Investor’s decision to enter into this
Agreement and to purchase the Acquired Common Stock it has agreed to purchase
was based on the Investor’s or its adviser’s independent analysis of the merits
and risks of an investment in Acquired Common Stock, taking into account the
Investor’s own financial circumstances. The Investor did not rely in making that
decision upon any analysis prepared by, or investment advice received from, the
Company or any financial advisor, placement agent or other person acting on
behalf of the Company. The Investor is, however, relying on the representations
and warranties of the Company in this Agreement in making its decision to
purchase Acquired Common Stock.
ARTICLE 4
ACTIONS PRIOR TO THE TRANSACTION
     4.1 Stockholder Approval. Unless the NYSE informs the Company that the NYSE
rules (including Rule 312.03 of the NYSE Listed Company Manual) do not require
(whether because the NYSE requirement has been satisfied by prior stockholder
approvals, or because of an exception, a waiver or otherwise) approval by the
Company’s stockholders of the transactions that are the subject of the Investor
Agreements, within 20 days after the date of this Agreement, the Company will
file with the SEC a preliminary proxy statement relating to a special
stockholders meeting at which the Company’s stockholders will be asked to
approve the transactions that are the subject of the Investor Agreements in
accordance with Rule 312.03 of the NYSE Listed Company Manual. The Company will
include in the proxy statement the unanimous recommendation of its Board of
Directors that the Company’s stockholders vote to approve the transactions that
are the subject of the Investor Agreements, unless, and solely to the extent,
the Board determines, after consultation with counsel, that in the exercise of
its fiduciary duties it must withdraw or modify that recommendation. A
withdrawal or modification of the recommendation of the Board shall not affect
the obligations of the Company to hold the meeting of the Company’s stockholders
contemplated by this Agreement. The Company will, to the extent it is not
unreasonable for it to do so, resolve and comply with all comments of the staff
of the SEC promptly, and cause the proxy statement to be filed in definitive
form and distributed to the Company’s stockholders as promptly as practicable,
either by mail or by notice of internet access, and in any event within five
Business Days after the Company is informed by the staff of the SEC that they
have no further comments with regard to the proxy statement. The Company will
cause the stockholders meeting to which the proxy statement relates and at which
the Company’s stockholders will be asked to approve the transactions that are
the subject of the Investor Agreements to be held as promptly as practicable and
no more than 40 days after the Company distributes the proxy statement to its
stockholders.
     4.2 HSR Act Filings.
          (a) The purchase of the Acquired Common Stock by the Investors as
contemplated by this Agreement (either alone or together with the purchases of
Common Stock by Other Investors under the other Investor Agreements) qualifies
for an exemption from the reporting or waiting period requirements of the HSR
Act under Section 7A(c) of the HSR Act. If, in order to satisfy the requirements
of such exemption, the Investors and the Company

22



--------------------------------------------------------------------------------



 



are required to make filings with one or both of the Federal Trade Commission
and the Department of Justice, each of them will make those filings as promptly
as practicable, and each of them will take all reasonable steps within its
control (including providing information to the Federal Trade Commission and the
Department of Justice) to ensure the transaction qualifies for the exemption
under the HSR Act. If applicable, each of the Investors and the Company will
each provide information and cooperate in all other respects to assist the other
of them in ensuring that the transaction qualifies for the exemption under the
HSR Act.
          (b) If it is determined by any Governmental Entity that a filing with
regard to the transactions that are the subject of this Agreement is required
under the HSR Act (notwithstanding the belief of the Company and the Investors
that those transactions are exempt from the reporting and waiting period
requirements of the HSR Act) or any other antitrust or competition laws of any
jurisdiction, each of the Investors and the Company will each provide
information and cooperate in all other respects to assist the other of them in
making the filing required under the HSR Act or other antitrust or competition
law. The Company will pay the filing fee that is required with regard to any
filing required under the HSR Act or any other antitrust or competition law.
     4.3 Listing of Shares. Promptly after the date of this Agreement, the
Company will file an application with the NYSE to list the shares of Common
Stock that it will be issuing under this Agreement and the other Investor
Agreements and the Company will use its best commercially reasonable efforts to
cause those shares to be authorized for listing upon notice of issuance.
     4.4 Change of Bank Control Act and Bank Holding Company Act. If the
Investors are (or any of them is) required to file a written notice with the
Federal Reserve Board under the Change in Bank Control Act of 1978, as amended
(the “CBCA”) with respect to such Investors’ proposed purchase of Acquired
Common Stock, each of those Investors will file that notice within 20 Business
Days after the date of this Agreement and will use its best commercially
reasonable efforts, including providing all information reasonably requested by
the Federal Reserve Board and entering into customary passivity commitments, to
obtain as promptly as practicable a written confirmation from the Federal
Reserve Board to the effect that such Investor’s purchase of the Acquired Common
Stock and the consummation of the transactions that are the subject of this
Agreement will not result in such Investor or any of its Affiliates being in
control of the Company or of FirstBank for purposes of the Bank Holding Company
Act or the Federal Reserve Board’s Regulation Y, or otherwise being subject to
regulation as a bank holding company under that Act. The Company will cooperate
with each Investor in all reasonable respects with regard to such Investor’s
efforts to obtain such confirmation from the Federal Reserve Board. If the
Federal Reserve Board requires revisions to the structure of the transactions
that are the subject of this Agreement before it will give such confirmation,
the Company and the Investors will cooperate to make the necessary revisions,
provided that neither the Company nor the Investors will be required to revise
the structure of those transactions in a way that would impose a Materially
Burdensome Regulatory Condition. Notwithstanding anything to the contrary,
neither the Investors nor any of their Affiliates shall be required to comply
with, agree to, or suffer to exist, any requirement, condition, restriction or
limitation (other than customary passivity commitments or other requirements,
conditions, restrictions, restrictions or limitations that are customary for
similarly situated investments) arising pursuant to any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, that when used in

23



--------------------------------------------------------------------------------



 



reference to an Investor’s or the Company’s obligations hereunder or a condition
to an Investor’s or the Company’s obligations hereunder, is, in the good faith
reasonable judgment of such Investor or the Company, as the case may be,
materially burdensome on, or would materially reduce the economic benefits of
the transactions contemplated by this Agreement to, such Investor or the Company
or any of their Affiliates (any such requirement, condition, restriction or
limitation, a “Materially Burdensome Regulatory Condition”). At least 20
Business Days before the Closing Date, the Company will include in a schedule of
contemplated steps with regard to the transactions that are the subject of this
and the other Investor Agreements that is submitted to the Federal Reserve
Board, or in another document that is submitted to the Federal Reserve Board
regarding the transactions that are the subject of this Agreement and the other
Investor Agreements, disclosure of the fact that between the time when Common
Stock is issued to the Investors at the Closing and the time when the conversion
of the Series G Preferred Stock into Common Stock becomes effective (which is
expected to be immediately after Common Stock is issued to, and paid for, by the
Investors and the Other Investors at the Closing), the Acquired Common Stock
will constitute more than 9.9% of the outstanding shares of Common Stock (the
“Submission”. A copy of the Submission will be provided to the Investors at
least two Business days prior to its being submitted to the Federal Reserve
Board.
     4.5 Most Favored Terms. The Company has not entered into and will not enter
into any Investor Agreement, or amend any Investor Agreement, with any Other
Investor or group of commonly advised Other Investors, other than an Other
Investor or group of commonly advised Other Investors that will be acquiring a
number of shares of Common Stock that is greater than the Acquired Common Stock
being purchased by the Investors in the aggregate hereunder, so that such other
Investor Agreement is in any respect more favorable to the Other Investor or
group of commonly advised Other Investors that is a party, or are parties, to
such Investor Agreement than this Agreement is to the Investors (other than as
to the number of shares of Common Stock being purchased), unless the Company
modifies this Agreement so that it provides the Investors with the same rights
and benefits that are provided to the Other Investor under the Investor
Agreement to which it is a party (or the Company offers to modify this Agreement
in that manner but the Investors refuse to agree to such modification). Under no
circumstances will the Company agree that an Other Investor may pay a price per
share that is lower than the Price Per Share unless the Company reduces the
Price Per Share being paid by the Investors to the lowest price per share of
Common Stock being paid by any investor.
     4.6 Notice of Adverse Occurrences. The Company shall promptly provide the
Investors with written notice of the occurrence of any circumstance, change,
effect, event, fact or development occurring between the date hereof and the
Closing Date and relating to the Company or any of the Company’s Subsidiaries of
which the Company has knowledge and which (a) causes any representation and
warranty in Section 3.1 to cease to be correct, (b) could give rise to a
Material Adverse Change in the financial condition, results of operations,
business or prospects of the Company and the Company’s Subsidiaries taken as a
whole, or (c) has, or in the Company’s reasonable judgment could give rise to, a
Company Material Adverse Effect.
     4.7 Reasonable Best Efforts.
          (a) Subject to the terms and conditions of this Agreement, the Company
and the Investors will use their respective reasonable best efforts to take, or
cause to be taken, all

24



--------------------------------------------------------------------------------



 



appropriate actions, to do, or cause to be done, and assist and cooperate with
the other parties in doing, all things necessary, proper or advisable to
consummate, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including causing the satisfaction and
fulfillment of all the conditions set forth in Article 5. Without limiting the
foregoing, the Company shall use its reasonable best efforts, in order to cause
the condition set forth in Section 5.2(h) to be fulfilled at the Closing, to
cause the conversion of the Series G Preferred Stock to take place at the
Closing or as promptly as practicable after the Closing, and if the conversion
will not occur until after the Closing, to obtain from all the holders of the
Series G Preferred Stock written assurances at or before the Closing that on the
Closing Date, effective immediately after (but subject to) the completion of the
sales of Common Stock contemplated by this Agreement and the other Investor
Agreements, the Company will have the right to cause all the shares of Series G
Preferred Stock to be converted into Common Stock.
          (b) Notwithstanding anything in Section 4.7(a) or elsewhere in this
Agreement, if any Governmental Entity requires disclosure of the identities of
limited partners, shareholders or members (other than the managing member) of an
Investor or any of its Affiliates or investment advisors, or other confidential
proprietary information of an Investor or any of its Affiliates or investment
advisers, and such Investor is not able with reasonable effort to persuade the
Governmental Entity to accept only the information that such Investor typically
provides to Governmental Entities under policies of such Investor and its
Affiliates (including policies regarding confidential treatment of the
information that is provided) that such Investor and its Affiliates consistently
apply, such Investor may refuse to provide that information, but if it does so
and the Company reasonably determines that there is a significant possibility
that such Investor’s failure to provide that information will prevent, or
materially delay, the Governmental Entity’s giving a required consent or
approval, the Company will have the option, after reasonable consultation with
such Investor to determine a mutually acceptable resolution to the issue and the
failure by the Company and such Investor to reach such a resolution, to
terminate the Investor’s participation in the transactions contemplated by this
Agreement.
     4.8 Access; Confidentiality.
          (a) Each party to this Agreement shall hold, and shall cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity is necessary or appropriate in connection with any necessary
regulatory approval or unless compelled to disclose by judicial or
administrative process or, upon the advice of its counsel, by other requirement
of law or the applicable requirements of any Governmental Entity (in which case,
the party disclosing such information shall provide the other party with prior
written notice of its intention to disclose the information), all nonpublic
records, books, contracts, instruments, computer data and other data and
information (collectively “Information”) concerning the other party hereto
furnished to it by such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party on a nonconfidential basis, (2) in the public
domain through no fault of such party or (3) later lawfully acquired from other
sources by the party to which it was furnished), and neither party hereto shall
release or disclose such Information to any other person, except its auditors,
attorneys, financial advisors, other consultants and advisors and, to the extent
permitted above, to bank regulatory authorities.

25



--------------------------------------------------------------------------------



 



          (b) If, through the exercise of its rights under this Agreement, an
Investor obtains material non-public information about the Company, that
Investor will comply with all applicable provisions of law relating to trading
on the basis of material non-public information, including SEC Rule 10b5-1. The
Company will not provide any Investor with information that the Company believes
to constitute material non-public information about the Company, other than at
the written request, or with the written consent, of such Investor.
     4.9 Conduct of the Business. Prior to the earlier of the Closing Date and
the termination of this Agreement pursuant to Article 9, the Company shall, and,
shall cause each of the Company Subsidiaries to use commercially reasonable
efforts to carry on its business in the ordinary course of business and use
reasonable best efforts to maintain and preserve its and its subsidiaries’
business (including its organization, assets, properties, goodwill and insurance
coverage) and preserve business relationships with customers, strategic
partners, suppliers, distributors and others having business dealings with it;
provided, that nothing in this Section 4.9 shall limit or require any actions
that the Board of Directors may, in good faith, determine to be inconsistent
with, or reasonably likely to be necessary to enable the Company and the Company
Subsidiaries to be able to comply with, the duties of the Board of Directors or
the Company’s obligations under applicable law or imposed by any Governmental
Entity. Without limiting the foregoing, during the period from the date hereof
until the Closing Date, the Company shall and shall cause the Company
Subsidiaries to, not take any of the following actions: (i) grant or provide any
severance or termination payments or benefits to any director, officer or
employee of the Company or any of its subsidiaries, other than as required by
any Company Benefit Plans; (ii) increase the compensation, bonus or pension,
welfare, severance or other benefits of, pay any bonus to, or make any new
equity awards to any director, officer or employee of the Company or any of its
subsidiaries, other than (x) as required by any Company Benefit Plans or
(y) increases in employee salaries, or bonus awards, made in the ordinary course
consistent with past practice, that do not in aggregate exceed 5% of current
aggregate employee salaries; (iii) establish, adopt, amend or terminate any
Company Benefit Plan or amend the terms of any outstanding equity-based awards,
except that the Company expects to inform employees that it intends to adopt new
equity incentive plans, or amend existing equity incentive plans, in each case,
after the Closing Date, so that the Company will be able to make equity based
awards to employees with regard to up to 4% of the shares of Common Stock that
will be outstanding after the Closing and the conversion of the Series G
Preferred Stock into Common Stock; (iv) take any action to accelerate the
vesting or payment, or fund or in any other way secure the payment, of
compensation or benefits under any Company Benefit Plan, to the extent not
already provided in any such Company Benefit Plan; (v) change any actuarial or
other assumptions used to calculate funding obligations with respect to any
Company Benefit Plan or to change the manner in which contributions to such
plans are made or the basis on which such contributions are determined, except
as may be required by GAAP; (vi) forgive any loans to directors, officers or
employees of the Company or any of the Company Subsidiaries; (vii) amend its
articles of incorporation, bylaws or other comparable charter or organizational
documents of the Company or any of the Company Subsidiaries; (viii) except as
contemplated or permitted by this Agreement and the other Investor Agreements or
required by Company Benefit Plans, issue, deliver, sell, pledge or otherwise
encumber or subject to any lien, security interest or other encumbrance any
shares of its capital stock, any other voting securities or any securities
convertible into, or any rights, warrants or options, to acquire any such
shares, voting securities or convertible securities, of the Company or any of
the Company Subsidiaries; (ix) amend, modify or waive any material term of any
outstanding security of the Company or any of the Company Subsidiaries; (x) make
or change any Tax election or adopt or change any

26



--------------------------------------------------------------------------------



 



material Tax practice or policy (unless required by applicable law) or change
its fiscal year or accounting methods, policies or practices (except as required
by changes in GAAP; (xi) except as expressly contemplated in the applicable
organizational documents, adjust, split, combine or reclassify any of the
Company’s capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of its
capital stock; (xii) purchase, redeem or otherwise acquire any shares of capital
stock of the Company or any other securities thereof or any rights, warrants or
options to acquire any such shares or securities (other than pursuant to any
Company Benefit Plan); (xiii) merge or consolidate with, or sell all or
substantially all its assets to, any person (except that the Company may cause
wholly owned Company Subsidiaries to merge or consolidate or to transfer all or
substantially all the assets of one of them to another of them) or
(xiii) authorize any of, or commit or agree to take any of, the foregoing
actions.
ARTICLE 5
CONDITIONS PRECEDENT TO TRANSACTION
     5.1 Conditions to the Company’s Obligations. The obligations of the Company
to complete the transactions that are the subject of this Agreement are subject
to satisfaction of the following conditions (any or all of which may be waived
by the Company):
          (a) (i) The representations and warranties of the Investors contained
in Section 3.2(a) and Section 3.2(b) will be true and correct in all material
respects as of the Closing Date with the same effect as though made on such date
(except that any representation and warranty that relates to a specified date or
a specified time period need only to have been true and correct with regard to
the specified date or time period) and (ii) all other representations and
warranties of the Investors contained in this Agreement will be true and correct
as of the Closing Date (without giving effect to any “material” or “materiality”
qualifications contained in such representations and warranties) with the same
effect as though made on such date (except that any representation and warranty
that relates to a specified date or a specified time period need only to have
been true and correct with regard to the specified date or time period), except,
in the case of this clause (ii) only, to the extent the failure of any such
representations or warranties to be true and correct would not, individually or
in the aggregate, prevent or materially delay the ability of the Investors to
perform their obligations under this Agreement and to consummate the
transactions contemplated hereby.
          (b) The Investors will have fulfilled in all material respects all
their obligations under this Agreement required to have been fulfilled on or
before the Closing Date.
          (c) No provision of any applicable law or regulation shall exist and
no order, decree, injunction or judgment will have been entered by any
Governmental Entity and be in force that invalidates this Agreement or restrains
the Company from completing the transactions that are the subject of this
Agreement and no actions or proceedings will be pending against the Company or
any of the Company Subsidiaries that, if decided against the Company or any of
the Company Subsidiaries, would (i) materially affect the operations of the
Company and the Company Subsidiaries taken as a whole or (ii) reasonably be
expected to require the Company or any of the Company Subsidiaries to pay
damages, in each case of clause (i) or (ii), in order to complete the
transactions that are the subject of the Investor Agreements (including this
Agreement) in an amount that would have a Company Material Adverse Effect.

27



--------------------------------------------------------------------------------



 



          (d) The Company’s stockholders will have given the approval of the
issuances of Common Stock contemplated by the Investor Agreements that are
required by Rule 312.03 of the NYSE Listed Company Manual, or the NYSE will have
informed the Company in writing that it is not required to obtain that
stockholder approval (whether because the NYSE requirement has been satisfied by
prior stockholder approvals, or because of an exception, a waiver or otherwise).
          (e) All approvals of the Federal Reserve Board, the FDIC, the OCFI and
all other Governmental Entities, including those with authority to regulate
banking or insurance, that are required to be obtained before the sales of
Common Stock contemplated by the Investor Agreements can be completed will have
been obtained.
          (f) The shares of Common Stock that will be issued under the Investor
Agreements will have been authorized for listing on the NYSE.
          (g) All the outstanding shares of Series G Preferred Stock will have
been converted into the number of shares of Common Stock determined in
accordance with the Certificate of Designations relating to the Series G
Preferred Stock as in effect on the date of this Agreement, or all the holders
of Series G Preferred Stock will have given written assurances that on the
Closing Date, effective immediately after (but subject to) the completion of the
sales of Common Stock contemplated by this Agreement and the other Investor
Agreements, the Company will have the right to cause all the shares of Series G
Preferred Stock to be converted into Common Stock.
     5.2 Conditions to the Investor’s Obligations. The obligations of each
Investor to complete the transactions that are the subject of this Agreement are
subject to satisfaction of the following conditions (any or all of which may be
waived by such Investor, as to itself only):
          (a) (i) The representations and warranties of the Company contained in
Section 3.1(h) will be true and correct in all respects as of the Closing Date
with the same effect as though made on such date (except for such inaccuracies
as are de minimis relative to Section 3.1(h) taken as a whole); (ii) the
representations and warranties of the Company contained in Section 3.1(a) (with
respect to the Company and its Significant Subsidiaries) and Section 3.1(c) will
be true and correct in all material respects as of the Closing Date with the
same effect as though made on such date (except that any representation and
warranty that relates to a specified date or a specified time period need only
to have been true and correct with regard to the specified date or time period);
and (iii) all other representations and warranties of the Company contained in
this Agreement will be true and correct as of the Closing Date (without giving
effect to any “Company Material Adverse Effect”, “material” or “materiality”
qualifications contained in such representations and warranties) with the same
effect as though made on such date (except that any representation and warranty
that relates to a specified date or a specified time period need only to have
been true and correct with regard to the specified date or time period), except,
in the case of this clause (iii) only, to the extent the failure of any such
representations or warranties to be true and correct would not, individually or
in the aggregate, have, or reasonably be expected to have, a Company Material
Adverse Effect.
          (b) The Company will have fulfilled in all material respects all its
obligations under this Agreement required to have been fulfilled on or before
the Closing Date.

28



--------------------------------------------------------------------------------



 



          (c) No provision of any applicable law or regulation shall exist and
no order, decree, injunction or judgment will have been entered by any
Governmental Entity and be in force that invalidates this Agreement or restrains
any of the Investors from completing the transactions that are the subject of
this Agreement and no actions or proceedings will be pending against any of the
Investors or the Company or any of the Company Subsidiaries that, if decided
against any of the Investors or the Company or any of the Company Subsidiaries,
could require an Investor to pay damages that would be material to such
Investor, would impose a Materially Burdensome Regulatory Condition or could
reasonably be expected to have a Company Material Adverse Effect.
          (d) Between the date of this Agreement and the Closing Date, there
will not have been a Material Adverse Change in the financial condition, results
of operations, business or prospects of the Company and the Company Subsidiaries
taken as a whole and nothing will have occurred that has had or would reasonably
be expected to have a Company Material Adverse Effect.
          (e) The Company’s stockholders will have given the approval of the
issuance of Common Stock contemplated by the Investor Agreements that are
required by NYSE listed company Rule 312.03, or the NYSE will have informed the
Company in writing that it is not required to obtain that stockholder approval
(whether because the NYSE requirement has been satisfied by prior stockholder
approvals, or because of an exception, a waiver or otherwise).
          (f) The shares of Common Stock that will be issued under Investor
Agreements will have been authorized for listing on the NYSE.
          (g) The Company will receive gross proceeds on or before the Closing
Date from sales of Common Stock under Investor Agreements (including this
Agreement) totaling at least $500 million and not more than (i) $550 million,
minus (ii) the purchase price of the shares expected to be issuable on exercise
of the rights expected to be issued in the Rights Offering.
          (h) (i) All the outstanding shares of Series G Preferred Stock will
have been converted into an aggregate of not more than the number of shares of
Common Stock calculated as provided in the Certificate of Designations relating
to the Series G Preferred Stock as in effect on the date of this Agreement and
all dividends and other amounts accrued or owing but unpaid in respect of the
Series G Preferred Stock shall have been paid in cash in full, or (ii) all the
holders of Series G Stock will have given written assurances that on the Closing
Date, effective immediately after (but subject to) the completion of the sales
of Common Stock contemplated by this Agreement and the other Investor
Agreements, the Company will have the right to cause all the shares of Series G
Preferred Stock to be converted into Common Stock and the Company shall have
delivered notice to the holders of the Series G Preferred Stock of such
conversion and done all things necessary to cause such conversion to occur and
to pay all dividends and other amounts accrued or owing but unpaid in respect of
the Series G Preferred Stock, in each case, immediately after (but subject to)
the completion of the sales of Common Stock contemplated by this Agreement and
the other Investor Agreements.
          (i) The Acquired Common Stock to be purchased by all Investors
hereunder will not constitute more than 9.9% of the shares of Common Stock that
will be outstanding after the Closing and after conversion of the Series G
Preferred Stock into Common Stock.

29



--------------------------------------------------------------------------------



 



          (j) All approvals of the Federal Reserve Board, the FDIC, the OCFI and
all other Governmental Entities, including those with authority to regulate
banking or insurance, that are required to be obtained before the sales of
Common Stock contemplated by the Investor Agreements can be completed will have
been obtained and no such approval shall impose or contain any Materially
Burdensome Regulatory Condition.
          (k) The Company shall not have received any notification from any of
the FDIC, the Federal Reserve Board and the OCFI to the effect that the capital
of the Company or of FirstBank is insufficient to meet any applicable minimum
capital requirement imposed by statute, regulation or Governmental Entity,
including any requirements as to the capitalization of FirstBank contained in or
arising out of the FDIC Consent Order and the OCFI Order or as to the
capitalization of the Company contained in or arising out of the Federal Reserve
Agreement, and any capital plan approved in connection therewith and in effect
with regard to the Company or FirstBank, as the case may be, or to the effect
that the Company will not be permitted to make acquisitions and to engage in all
aspects of its business and its currently proposed businesses without material
restrictions, including the imposition of a Materially Burdensome Regulatory
Condition.
          (l) No proceeding by any Governmental Entity shall be pending or
threatened in writing in which the Governmental Entity asserts that the Company,
FirstBank or any subsidiary of FirstBank has engaged in improper lending
practices.
          (m) The Company shall have submitted the Submission to the Federal
Reserve Board in accordance with Section 4.4 and the Federal Reserve Board shall
not have raised any concerns with respect to the matters disclosed in the
Submission insofar as they relate to the Investors that have not been resolved
to the Investors’ reasonable satisfaction.
          (n) The private letter ruling dated May 6, 2011, received by FirstBank
from the Puerto Rico Department of the Treasury, a true and correct copy of
which has been provided to the Investors (the “Ruling”), to the effect that the
issuance of Common Stock to the Investors and the Other Investors as
contemplated by the Investor Agreements will not reduce or limit the extent to
which FirstBank can apply losses incurred in 2010 or prior years to reduce
income taxes FirstBank would be required to pay to the Commonwealth of Puerto
Rico in 2011 or any subsequent year or years, shall continue to be in full force
and effect and not amended or modified in any respect.
          (o) In the event FirstBank’s Puerto Rico income tax returns have been
filed prior to the Closing Date, the net operating loss carryforward of
FirstBank as of December 31, 2010 as a result of losses that are reflected on
such income tax returns (at least some of which are or will be subject to audit)
will be at least $550,000,000.
          (p) As of the Closing Date, FirstBank shall have at least
$3,475,000,000 in core deposits (including, money market, demand, checking,
savings and transactional accounts and excluding secured governmental deposits
and certificates of deposits) and at least $1,825,000,000 in certificates of
deposits, excluding governmental and brokered deposits.
          (q) On the Closing Date, taking into account the transactions
contemplated by the Investor Agreements and assuming the full conversion of the
Series G Preferred Stock, the Company’s Tier 1 leverage ratio shall be no lower
than 10.75%.

30



--------------------------------------------------------------------------------



 



          (r) The consummation of the transactions contemplated by the Investor
Agreements and the conversion of the Series G Preferred Stock will not cause the
Company or any Company Subsidiary to be required by GAAP to establish a new cost
basis for its assets through the application of push down accounting or
otherwise.
          (s) The Company shall not be in default, and there shall not be any
condition which with the passage of time or the giving of notice, or both, would
result in a default, under repurchase agreements (so-called repos) or agreements
for borrowed money under which the Company has payment obligations totaling more
than $25 million.
          (t) The Investor or its adviser shall have received the legal
opinion(s), dated as of the Closing Date, substantially in the forms attached
hereto as Exhibit B and Exhibit C, respectively, of K&L Gates LLP and Martinez
Odell & Calabria, P.S., counsel to the Company.
          (u) The Investor or its adviser shall have received (A) a certificate
from the Company, dated as of the Closing Date, signed by an officer of the
Company, certifying that the conditions set forth in Section 5.1(a) and 5.1(b)
have been fulfilled and (B) the items required to be delivered pursuant to the
last sentence of Section 2.2.
     5.3 Waiver of Conditions to Investor’s Obligations. If investors that have
signed Investor Agreements obligating them to purchase in total 75% of all the
shares of Common Stock that investors have agreed to purchase under all the
Investor Agreements that are in effect on the Closing Date (including this
Agreement) waive any of the conditions in Section 5.2 of this Agreement other
than a condition in paragraph (b), (c) (other than the condition in paragraph
(c) relating to actions or proceedings against the Company or any of the Company
Subsidiaries that, if decided against the Company or any of the Company
Subsidiaries, would impose a Materially Burdensome Regulatory Condition or could
reasonably be expected to have a Company Material Adverse Effect), (e), (f),
(g), (h), (i) or (m) in Section 5.2, each Investor will be deemed to have waived
that condition even if the Investor does not itself waive it. A condition in
Section 5.2(b), (c) (other than the condition in paragraph (c) relating to
actions or proceedings against the Company or any of the Company Subsidiaries
that, if decided against the Company or any of the Company Subsidiaries, would
impose a Materially Burdensome Regulatory Condition or could reasonably be
expected to have a Company Material Adverse Effect), (e), (f), (g), (h), (i) or
(m) may be waived as to an Investor only by that Investor.
     5.4 Limited Effect of Failure of Condition. The failure of the condition in
Section 5.2(b) or (i) with regard to an Investor or an Other Investor will
affect only the obligations of that Investor or Other Investor, and will not
affect the obligations of any other Investor.
ARTICLE 6
ADDITIONAL AGREEMENTS
     6.1 Company Obligation Regarding Adequate Public Information. Until such
time as the Investors no longer own any Registrable Securities, the Company
will:
          (a) File in a timely manner all reports it is required to file under
Section 13 of the Exchange Act, except that failure to file a report on Form 8-K
will not be a breach of this Agreement.

31



--------------------------------------------------------------------------------



 



          (b) Do all things, in addition to filing required reports under
Section 13 of the Exchange Act, that are necessary so that adequate public
information, as defined in Rule 144(c) under the Securities Act, is available at
all times.
          (c) Upon request, furnish to the Investors a written statement as to
the Company’s compliance with the reporting conditions of Rule 144 under the
Securities Act, and a copy of the most recent annual or quarterly report of the
Company (which may be a Report on Form 10-K or 10-Q); and such other reports and
documents as the Investor may reasonably request in order to meet the
requirements of any rule that would allow the Investors to sell Registrable
Securities without registration under the Securities Act.
     6.2 Efforts to Maintain Listing. From the Closing Date until such time as
no Investor any longer owns any Registrable Securities, the Company will use its
reasonable best efforts to cause the Common Stock to be listed on either the New
York Stock Exchange or the Nasdaq Global Market (or a successor to one of those
exchanges).
     6.3 Additional Regulatory Matters
          (a) The Company shall not, without the consent of the Investors, take
any action (including, but not limited to, any redemption, repurchase or
recapitalization of Common Stock, of securities or rights, options, or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock,
in each case where the Investors are not given the right to participate in such
redemption, repurchase or recapitalization to the extent of their pro rata
proportion) that would cause the Acquired Common Stock to constitute in total
more than 9.9% of the Common Stock outstanding at that time or otherwise cause
any Investor or any of its Affiliates to be deemed to become, or “control”, a
“bank holding company” with respect to the Company and its Affiliates within the
meaning of the Bank Holding Company Act, or that will require a filing that
would not otherwise be required under the CBCA, including the rules and
regulations promulgated thereunder (or any successor provisions).
          (b) Neither the Company nor the Investors shall take or permit to be
taken any action that would cause any subsidiary of the Company to become a
“commonly controlled insured depository institution” (as that term is defined
for purposes of 12 U.S.C. §1815(e), as may be amended or supplemented from time
to time, or any successor provision) with respect to any institution that is not
a direct or indirect subsidiary of the Company.
          (c) The Company shall not take, or permit to be taken, any action that
would reasonably be expected to cause any Investor to be subject to or bound by
the FDIC’s Statement of Policy on Qualifications for Failed Bank Acquisitions,
as it may be amended or supplemented from time to time, except with the prior
written consent of such Investor.
          (d) In the event that any party to this Agreement breaches its
obligations under this Section 6.3 or believes that it is reasonably likely to
breach such obligations, it shall immediately notify the other parties and shall
cooperate in good faith with such other parties to modify ownership or other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.
          (e) The Company shall, and shall cause FirstBank to, take all
necessary and appropriate actions within their commercially reasonable control
to:

32



--------------------------------------------------------------------------------



 



     (i) ensure the continuing application of the Ruling;
     (ii) (A) supplement the ruling request submitted to the Puerto Rico
Treasury Department (the “PRTD”) on January 14, 2011 to include a request that
the PRTD rule that (x) the requirements of Puerto Rico Treasury
Article 1124(b)(2)-2 were met to allow FirstBank to use its net operating losses
to offset First Leasing & Rental Corporation’s income and (y) the transactions
contemplated by this Agreement do not cause a “change of identity” or a change
in the trade or business of FirstBank (within the meaning of Puerto Rico
Treasury Article 1124(b)(2)-2(a)(3)) and (B) confirm with the Puerto Rico
Treasury Department by filing for a ruling request (as may be necessary) that,
with respect to the net operating losses of FirstBank, the Company will continue
to meet the requirements of Puerto Rico Treasury Article 1124(b)(2)-2(a)(3)
during the net operating losses carryover period; and
     (iii) with respect to the mortgage tax credits granted by the Puerto Rico
Treasury Department that are set to expire June 30, 2011, either (x) timely
transfer such credits to one or more subsidiaries for timely application of such
credits against such subsidiaries’ 2010 Commonwealth of Puerto Rico Tax
liability, (y) timely apply for a refund for such credits from the Puerto Rico
Treasury Department, or (z) timely sell such credits to a third party in an
arm’s-length transaction.
     6.4 Percentage Maintenance Rights (a) Sale of New Securities. After the
Closing, for so long as the Investors own in the aggregate at least 60% of the
number of shares of Acquired Common Stock acquired by the Investors on the
Closing Date (the “Qualifying Ownership Interest”) (before giving effect to any
issuances triggering provisions of this Section 6.4), at any time that the
Company makes any public or nonpublic offering (including the Rights Offering)
or sale of any equity (including Common Stock, preferred stock or restricted
stock), or any securities, options or debt that is convertible into or
exercisable or exchangeable for equity or that includes an equity component
(such as, an “equity” kicker) (including any hybrid security) (any such
security, a “New Security”) (other than (1) pursuant to the granting or exercise
of employee stock options or other stock incentives pursuant to the Company’s
stock incentive plans approved by the Board of Directors (so long as the
authorized awards under the Company’s stock incentive plans represent less than
10% of the outstanding shares of Common Stock) or the issuance of stock pursuant
to the Company’s employee stock purchase plan approved by the Board of Directors
or similar plan where stock is being issued or offered to a trust, other entity
or otherwise, for the benefit of any employees, officers or directors of the
Company, in each case, in the ordinary course of providing incentive
compensation, (2) issuances of capital stock as full or partial consideration
for a merger, acquisition, joint venture, strategic alliance, license agreement
or other similar non-financing transaction, (3) issuances of up to a total of
8,000,000 shares of Common Stock in exchange for shares of the Company’s
Series A through E Non-Cumulative Preferred Stock outstanding as of the Closing
Date, or (4) issuances of shares of Common Stock upon the conversion of the
Series G Preferred Stock in accordance with the terms applicable thereto as of
the date hereof), the Investors shall be afforded the opportunity to acquire
from the Company for the same price (net of any underwriting discounts or sales
commissions) and on the same terms (except that, to the extent permitted by law
and the Articles of Incorporation and By-Laws of the Company, the Investors may
elect to receive such securities in nonvoting form, convertible into voting
securities in a widely dispersed offering) as such securities are proposed to be
offered to others, up to the amount of New Securities in the aggregate required
to enable it to maintain its

33



--------------------------------------------------------------------------------



 



percentage Common Stock-equivalent interest in the Company as it was immediately
prior to any such issuance of New Securities. The amount of New Securities that
each Investor shall be entitled to purchase shall be determined by multiplying
(x) the total number or principal amount of such offered New Securities by (y) a
fraction, the numerator of which is the number of shares of Common Stock held by
such Investor as of such date, and the denominator of which is the number of
shares of Common Stock then outstanding plus the number of shares of Common
Stock represented by any then-existing warrant or any other convertible
securities then outstanding (if any) on an as-exercised or as-converted basis on
such date (after giving effect to any applicable adjustment thereunder).
          (b) Notice. In the event the Company proposes to offer or sell New
Securities that are subject to the Investors’ rights under Section 6.4(a), it
shall give the Investors written notice of its intention, describing the price
(or range of prices), anticipated amount of securities, timing and other terms
upon which the Company proposes to offer the same (including, in the case of a
registered public offering and to the extent possible, a copy of the prospectus
included in the registration statement filed with respect to such offering), no
later than five (5) Business Days, as the case may be, after the initial filing
of a registration statement with the SEC with respect to an underwritten public
offering, after the signing of an agreement with the initial purchasers with
respect to a Rule 144A offering or after the Company makes a firm commitment to
pursue any other offering. The Investors shall have ten (10) Business Days from
the date of receipt of such a notice to notify the Company in writing that they
intend to exercise their rights provided in this Section 6.4 and as to the
amount of New Securities the Investors desire to purchase, up to the maximum
amount calculated pursuant to Section 6.4(a). Such notice shall constitute a
binding agreement by the Investors to purchase the amount of New Securities so
specified at the price and on the other terms set forth in the Company’s notice
to it. The failure of the Investors to respond within such ten (10) Business Day
period shall be deemed to be a waiver of the Investors’ rights under this
Section 6.4 only with respect to the offering described in the applicable
notice.
          (c) Purchase Mechanism. If the Investors exercise their rights
provided in this Section 6.4, the closing of the purchase of the New Securities
with respect to which such rights have been exercised shall take place on a date
specified by the Company that will be not less than ten nor more than thirty
calendar days after the giving of notice of such exercise, which period of time
shall be extended for a maximum of twenty days in order to comply with
applicable laws and regulations (including receipt of any applicable regulatory
or stockholder approvals). Each of the Company and the Investors agree to use
their commercially reasonable efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.
          (d) Failure of Purchase. In the event the Investors fail to exercise
their rights provided in this Section 6.4 within the ten Business Day period
described in Section 6.4(b) or, if so exercised, the Investors are unable to
consummate such purchase within the time period specified in Section 6.4(c)
above because of their failure to obtain any required regulatory or stockholder
consent or approval, the Company shall thereafter be entitled during the period
of ninety days following the conclusion of the applicable period to sell or
enter into an agreement (pursuant to which the sale of the New Securities
covered thereby shall be consummated, if at all, within thirty days from the
date of such agreement) to sell the New Securities not elected to be purchased
pursuant to this Section 6.4 or which the Investors are

34



--------------------------------------------------------------------------------



 



unable to purchase because of such failure to obtain any such consent or
approval, at a price and upon other terms that, taken in the aggregate, are not
more favorable to the purchasers of such securities than were specified in the
Company’s notice to the Investors. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or stockholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five (5) Business
Days after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such extension period exceed ninety days from the
date of the applicable agreement with respect to such sale. In the event the
Company has not sold the New Securities or entered into an agreement to sell the
New Securities within such ninety-day period (or sold and issued New Securities
in accordance with the foregoing within thirty days from the date of said
agreement (as such period may be extended in the manner described above for a
period not to exceed ninety days from the date of such agreement)), the Company
shall not thereafter offer, issue or sell such New Securities without first
offering such securities to the Investors in the manner provided above.
          (e) Non-Cash Consideration. In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the per share purchase price to be paid by the investors shall be
cash equal to the per share fair value of the non-cash consideration as
determined by the Board of Directors (treating warrants as being exercised and
convertible securities as being converted and including any payment required on
exercise of the warrants or conversion of the convertible securities); provided,
however, that such fair value as determined by the Board of Directors shall not
exceed the aggregate per share market price of the securities being offered
(treating warrants as being exercised and convertible securities as being
converted and including any payment required on exercise of the warrants or
conversion of the convertible securities) as of the date the Board of Directors
authorizes the offering of such securities.
          (f) Cooperation. The Company and the Investors shall cooperate in good
faith to facilitate the exercise of the Investors’ rights under this
Section 6.4, including securing any required approvals or consents.
ARTICLE 7
SALE RESTRICTIONS
     7.1 Restrictions on Sales of Acquired Common Stock. No Investor will sell
or otherwise transfer any of the Acquired Common Stock, except as follows:
          (a) An Investor may at any time transfer Acquired Common Stock to an
entity that is an Affiliate of the Investor or to a general or limited partner
of the Investor, but only if prior to the transfer, the Affiliate or the general
or limited partner delivers to the Company a written agreement to be bound by
this Section 7.1 to the same extent as the Investor.
          (b) An Investor may sell Acquired Common Stock in transactions that
are registered under the Securities Act.
          (c) An Investor may sell Acquired Common Stock in transactions that
are not subject to the registration requirements of the Securities Act by reason
of Rule 144 under the Securities Act.

35



--------------------------------------------------------------------------------



 



          (d) If Rule 144A under the Securities Act makes it possible for sales
of Acquired Common Stock to be exempt under that Rule from the registration
requirements of the Securities Act, the Investor may sell Acquired Common Stock
to one or more purchasers, each of which is a qualified institutional buyer, as
that term is defined in Rule 144A, in transactions that satisfy all the
conditions in Rule 144A(d), but only if prior to each sale, the purchaser
delivers to the Company an agreement to be bound by this Section 7.1 to the same
extent as the Investor.
          (e) An Investor may sell Acquired Common Stock in transactions that
constitute “offshore transactions,” as that term is defined in Rule 902 under
the Securities Act.
          (f) An Investor may sell or transfer Acquired Common Stock as part of
a merger of the Investor with another entity or in connection with a sale of all
or substantially all of the Investor’s assets to the person to whom the Investor
transfers the Acquired Common Stock, but only if prior to the merger or sale,
the entity that will survive the merger or the purchaser of all or substantially
all of the Investor’s assets delivers to the Company an agreement to be bound by
this Section 7.1 to the same extent as the Investor.
          (g) The Investor may sell Acquired Common Stock in a transaction that
is exempt from the registration requirements of the Securities Act for a reason
other than one described in a previous paragraph of this Section, but only if
prior to each such sale, the purchaser delivers to the Company a written
agreement to be bound by this Section 7.1 to the same extent as the Investor.
ARTICLE 8
SECURITIES ACT REGISTRATION
     8.1 Obligation to Register Acquired Common Stock..
          (a) As promptly as practicable, and in any event not later than
90 days after the Closing Date, the Company will file with the SEC a shelf
registration statement (the “Shelf Registration Statement”) under SEC Rule 415
relating to sales of Registrable Securities by the Investors and other holders
of Registrable Securities. If the Shelf Registration Statement can be filed as
an automatic shelf registration statement, the Company will file it as an
automatic shelf registration statement. If the Shelf Registration Statement
cannot be filed as an automatic shelf registration statement, the Company will
file it on Form S-3, or if the Shelf Registration Statement cannot be filed on
Form S-3, the Company will file it on Form S-1 or such other form as is
applicable. The Company may, instead of filing a separate registration statement
relating to the Registrable Securities, register the Registrable Securities by
filing a prospectus supplement to an existing automatic shelf registration
statement or by otherwise designating an existing shelf registration statement
to cover the Registrable Securities. The Company will use its reasonable best
efforts to cause the Shelf Registration Statement to become effective as
promptly as practicable (or, if it is an automatic shelf registration statement,
to cause it to be effective when it is filed) and to keep the Shelf Registration
Statement continuously effective and available for resales of Registrable
Securities until such time as there are no remaining Registrable Securities
(including by refiling the Shelf Registration Statement, or filing a new Shelf
Registration Statement, if the initial Shelf Registration Statement ceases to be
effective or is not otherwise available for resales of Registrable Securities).

36



--------------------------------------------------------------------------------



 



          (b) The term “Registrable Securities” means shares of Common Stock
that are issued under Investor Agreements (including this Agreement) and any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to such shares,
except that shares of Common Stock will cease to be Registrable Securities when
(i) they are sold pursuant to an effective registration statement under the
Securities Act, (ii) they may be sold pursuant to Rule 144 without limitation on
volume or manner of sale and without a requirement that the Company be in
compliance with the current public information requirement of Rule 144(c)(1) (or
Rule 144(i)(2), if applicable), (iii) they cease to be outstanding or (iv) they
have been sold in a private transaction in which the transferor’s rights under
this Section 8.1 are not assigned to the transferee.
          (c) If any Investors notify the Company that they intend to distribute
Registrable Securities by means of an underwritten offering, and that the
aggregate public offering price of the shares that will be the subject of the
underwritten offering is estimated to be at least $25,000,000, the Company will
take all reasonable steps to facilitate that distribution, including the actions
described in Section 8.1(f). However, the Company will not be required to file
or supplement a registration statement (i) with respect to securities that are
not Registrable Securities; or (ii) if after receiving a request for
registration of an underwritten distribution of Registrable Securities from one
or more of the Investors, the Company notifies those Investors and any other
holders of Registrable Securities who joined in the request that in the good
faith judgment of the Company’s Board of Directors, it would be materially
detrimental to the Company or its stockholders for a registration to be effected
at the particular time, in which event the Company may defer filing a
registration statement, a post-effective amendment or a prospectus supplement
relating to the underwritten distribution of Registrable Securities for up to
90 days after receipt of the request for registration; provided, that the
Company may not exercise the right to defer filing a registration statement, a
post-effective amendment or a prospectus supplement relating to an underwritten
distribution more than twice in any 12-month period or for an aggregate of more
than 180 days in any 12-month period.
          (d) If during any period when the Shelf Registration Statement is not
effective or available, the Company proposes to register any of its securities,
other than a registration pursuant to Section 8.1(a) or a Special Registration,
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company shall give
prompt written notice to the Investors of its intention to effect such a
registration (but in no event less than ten days prior to the anticipated filing
date) and shall include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within ten Business Days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 8.1(d) prior to the effectiveness of such registration, whether or not
the Investors or any other Holders have elected to include Registrable
Securities in such registration. If (x) the Company grants “piggyback”
registration rights to one or more third parties to include their securities in
an underwritten offering under a Shelf Registration Statement under
Section 8.1(a) or (y) a Piggyback Registration under this Section 8.1(d) that
relates to an underwritten primary offering on behalf of the Company, and in
either case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can

37



--------------------------------------------------------------------------------



 



be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company shall
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities shall be so included in the
following order of priority: (i) first, in the case of a Piggyback Registration
under Section 8.1(d), the securities the Company proposes to sell, (ii) second,
Registrable Securities of the Investors who have requested registration of
Registrable Securities pursuant to Sections 8.1(a) or 8.1(d) of this Agreement,
pro rata on the basis of the aggregate number of such securities or shares
subject to such request and (ii) third, any other securities of the Company that
have been requested to be so included, subject to the terms of this Agreement.
          (e) The Company will bear all expenses of preparing and filing the
Shelf Registration Statement and all other expenses of fulfilling its
obligations under this Article 8. However, the Company will not pay any
commissions or underwriting discounts and other expenses incurred by an Investor
for its own benefit (including fees and disbursements of counsel for an Investor
related to the Investor’s sale of Common Stock), and the Investor will be
responsible for paying all those expenses.
          (f) Whenever the Company is required to effect the registration of any
Registrable Securities, or facilitate the distribution of Registrable Securities
in an underwritten offering, the Company will, as expeditiously as reasonably
practicable:
     (i) Prepare and file with the SEC a registration statement, or a
post-effective amendment or prospectus supplement with regard to an already
effective registration statement, relating to the offering and sale of the
Registrable Securities and keep that registration statement effective or that
prospectus supplement current until the Registrable Securities to which it
relates no longer are Registrable Securities or the underwritten distribution
has been completed or abandoned.
     (ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
relating to the underwritten distribution of Registrable Securities as may be
necessary to comply with the Securities Act with respect to the distribution of
the Registrable Securities to which the registration statement or the prospectus
supplement relates.
     (iii) Provide to each holder of Registrable Securities a copy of any
disclosure regarding the plan of distribution or the selling holders, in each
case, with respect to such holder, at least three Business Days in advance of
any filing with the SEC of any registration statement or any amendment or
supplement thereto that amends such information.
     (iv) Furnish to each holder of the Registrable Securities to which the
registration statement or prospectus supplement relates and to the underwriters
of any underwritten offering of those Registrable Securities at least one copy
of the registration statement (including exhibits) and each amendment to it, and
as many copies of the prospectus included in that registration statement and any
amendments or supplements to it, as each holder or underwriter may reasonably
request, and any other documents that they may reasonably request in order to
facilitate the disposition of Registrable Securities they own or are
distributing.

38



--------------------------------------------------------------------------------



 



     (v) File a copy of the final prospectus or prospectus supplement with the
SEC under Rule 424, even if the Company is not required by that Rule to do so.
     (vi) Use its reasonable best efforts to register and qualify the
Registrable Securities that are the subject of the registration statement or
prospectus supplement under the securities or Blue Sky laws of such, if any,
jurisdictions as may reasonably be requested by any holder or managing
underwriter, and to keep that registration or qualification in effect for as
long as required by applicable law, and take any other reasonable action that
may be necessary or appropriate to enable the holders to dispose of the
Registrable Securities that are the subject of the registration or
qualification, provided that the Company will not be required to qualify to do
business or to file a general consent to service of process in any jurisdiction.
     (vii) At any time when holders of Registrable Securities are required to
deliver prospectuses in connection with sales of Registrable Securities, notify
each holder of Registrable Securities of the happening of any event as a result
of which the applicable prospectus includes an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (which notice will not include information about the
event if that information would constitute material non-public information about
the Company).
     (g) The Company will give written notice to the Investors:
     (i) When any registration statement filed pursuant to this Section 8.1 or
any amendment to such a registration statement is filed with the SEC and when
any such registration statement or any post-effective amendment to such a
registration statement becomes effective;
     (ii) Of any request by the SEC for an amendment or supplement to any
registration statement filed pursuant to this Section 8.1 that relates to
Registrable Securities owned by one or more Investors or the prospectus included
in any such registration statement;
     (iii) Of the issuance by the SEC of a stop order suspending the
effectiveness of any registration statement filed pursuant to this Section 8.1
that relates to Registrable Securities owned by one or more Investors or the
initiation by the SEC of a proceeding for that purpose;
     (iv) Of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Common Stock for sale
in any jurisdiction in which Registrable Securities owned by Investors are
registered or qualified or the initiation of any proceeding for that purpose;
     (v) Of the happening of any event that requires the Company to make changes
in any effective registration statement that relates to Registrable Securities
owned by one or more Investors or the prospectus included in any such
registration statement or a supplement to it in order to make the statements
therein not misleading (which notice will be accompanied by an instruction to
suspend the use of the prospectus or prospectus supplement until the requisite
changes have been made, but

39



--------------------------------------------------------------------------------



 



will not include information about the event if that information would
constitute material non-public information about the Company) and which
suspensions hereunder, when aggregated with any suspensions under
Section 8.1(i), will not exceed 90 days in any 12-month period); and
     (vi) If at any time the representations and warranties of the Company
contained in any underwriting agreement relating to an underwritten distribution
that includes Registrable Securities owned by one or more Investors cease to be
true and correct in all material respects.
          (h) The Company will use its reasonable best efforts to prevent the
issuance, or obtain the withdrawal, as promptly as practicable, of any order
suspending the effectiveness of any registration statement relating to
Registrable Securities owned by Investors.
          (i) If anything occurs that causes a registration statement, a
prospectus or a prospectus supplement relating to a sale of Registrable
Securities to contain an untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
promptly prepare a post-effective amendment to the registration statement or a
supplement to the prospectus or prospectus supplement so that the registration
statement, prospectus or prospectus supplement no longer will contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. If the Company notifies Investors to suspend the use of a
prospectus or prospectus supplement until required changes have been made, each
Investor will (and will cause any underwriter of a distribution of Registrable
Securities owned by the Investor to) suspend use of that prospectus or
prospectus supplement and use its reasonable best efforts to obtain the return
of any copies of the prospectus or prospectus supplement that the Investor (or
the underwriters) have given to prospective purchasers of Registrable
Securities; provided, however, that suspensions hereunder, when aggregated with
any suspensions under Section 8.1(g)(v), will not exceed 90 days in any 12-month
period.
          (j) The Company will use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any transfer of
Registrable Securities in a transaction that is registered under the Securities
Act as contemplated by this Section 8.1.
          (k) If Investors and other holders of Registrable Securities notify
the Company that they intend to distribute Registrable Securities by means of an
underwritten offering, and that the aggregate public offering price of the
underwritten offering is estimated to be at least $25,000,000, the Company will
enter into an underwriting agreement in customary form, and take all other
actions that are reasonably requested by the managing underwriter, if any, to
facilitate the underwritten disposition of the Registrable Securities, including
(i) making members of management and executives of the Company available to
participate in a “road show” and similar events, (ii) making representations and
warranties to the selling stockholders and the underwriters that are customarily
made by issuers in connection with underwritten public offerings by selling
stockholders, (iii) using its reasonable best efforts to obtain and furnish to
the underwriters opinions of counsel to the Company regarding the matters
customarily covered in opinions given in connection with underwritten public
offerings by selling stockholders, (iv) using its reasonable best efforts to
obtain and furnish to the underwriters “comfort letters” from the firm of
independent registered public accountants that audits the

40



--------------------------------------------------------------------------------



 



Company’s financial statements (and, if necessary, any other independent
registered public accountants that audited any financial statements included in
the registration statement) and (v) delivering to the underwriters any other
documents or certificates that the managing underwriter reasonably requests.
     8.2 Obligations of the Investors Regarding Registration.
          (a) No Investor will use any free writing prospectus (as defined in
Rule 405 under the Securities Act) in connection with a sale of Registrable
Securities without the prior written consent of the Company.
          (b) Each Investor will, and will cause any underwriters of an
underwritten offering of Registrable Securities owned by the Investor to,
furnish to the Company all information regarding themselves, the Registrable
Securities that the Investor and any other selling stockholders hold, and the
intended method of disposition of those Registrable Securities as the Company
may reasonably request for inclusion in a registration statement, prospectus or
prospectus supplement required by this Article 8. The Company will not describe
the Investor as an “underwriter” in any registration statement, prospectus or
prospectus supplement without the prior written consent of the Investor,
provided that if the staff of the SEC requests that the Investor be described as
an “underwriter” and the Company and the Investor are not able to convince the
SEC (by using good faith reasonable efforts through the comment process or
otherwise) that the Investor does not need to be described as an “underwriter”
and the Investor does not consent to being described as an underwriter, the
Investor will not be eligible to include Registrable Securities it or its
Affiliates own in the applicable registration statement.
     8.3 Indemnification Regarding Disclosures.
          (a) The Company agrees to indemnify each Investor and each Investor’s
officers, directors, employees, agents, representatives and Affiliates, and each
person, if any, that controls the Investor within the meaning of the Securities
Act (each, an “Indemnitee”), against any and all losses, liabilities and
expenses (including reasonable fees and expenses of attorneys and other
professionals) arising out of or based upon any untrue statement or alleged
untrue statement of material fact contained in any registration statement,
prospectus or prospectus supplement that includes Registrable Securities owned
by the Investor, or any amendments or supplements to any of them or any
documents incorporated by reference in any of them or contained in any free
writing prospectus prepared by the Company or authorized by it in writing for
use by the Investor; or any omission or alleged omission to state in any such
document a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company will not be liable to any Indemnitee
to the extent that any loss, liability or expense results from (i) a claim
relating to information provided in writing by the Investor or an underwriter of
an offering that includes Registrable Securities owned by the Investor (unless
the underwriter refused to include an indemnification in its underwriting
agreement with the selling stockholders, but included an indemnification in its
underwriting agreement with the Company), expressly for use in connection with
the applicable registration statement, prospectus or prospectus supplement, or
(ii) an offer or sale effected by or on behalf of such Investor “by means of”
(as defined in Rule 159A under the Securities Act) a “free writing prospectus”
that was not prepared or authorized in writing by the Company.

41



--------------------------------------------------------------------------------



 



          (b) If the indemnification provided for in Section 8.3(a) is not
available to an Indemnitee with respect to any loss, liability or expenses
referred to in that Section or is not sufficient to hold the Indemnitee harmless
as contemplated in that Section, then the Company, in lieu of indemnifying that
Indemnitee, will contribute to the amount paid or payable by that Indemnitee in
such proportion as is appropriate to reflect the relative fault of the
Indemnitee, on the one hand, and the Company, on the other hand, in connection
with the statements or omissions which resulted in the loss, liability or
expenses as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and of the Indemnitee, on the other hand,
will be determined by reference to, among other factors, whether the untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company or by the Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the statement or omission. The Company and the Investors agree that it
would not be just and equitable if contribution under this Section 8.3 were
determined by pro rata allocation or by any other method of allocation that does
not take account of those equitable considerations. No Indemnitee that is guilty
of fraudulent misrepresentation (as that term is used with regard to Section
11(f) of the Securities Act) will be entitled to contribution from the Company
if the Company was not guilty of fraudulent misrepresentation.
     8.4 Assignment of Registration Rights. The rights of an Investor to
registration of Registrable Securities under this Article 8 may be assigned by
the Investor to any transferee of Registrable Securities if (i) the Investor
transfers to that transferee Registrable Securities with a market value at the
time of transfer of at least $5,000,000 (or such lesser amount of Registrable
Securities as is all the Registrable Securities that the Investor owns), (ii)
the transfer is permitted under the terms of this Agreement and (iii) the
Investor or the transferee has furnished to the Company written notice of the
name and address of the transferee and the number of Registrable Securities that
were, or are being, transferred to the transferee, and the transferee agrees in
writing to be bound by this Article 8, including Section 8.3.
     8.5 Lock Up Agreements. If at a time when the Investors and their
Affiliates own in total 10% or more of the outstanding Common Stock, the Company
proposes to sell securities in an underwritten public offering or an offering
under SEC Rule 144A with an expected public offering price of at least
$25,000,000, and a managing underwriter or lead initial purchaser of that
offering tells the Company that failure to suspend sales of Registrable
Securities could adversely affect the amount of securities the Company can sell
or the price for which the Company can sell the securities, at the request of
the Company, each Investor will enter into an agreement with the underwriters or
initial purchasers to suspend sales of Registrable Securities for a period not
exceeding 90 days. In the event an Investor enters into such an agreement, the
Company will use its reasonable best efforts to cause each of the Other
Investors which at the time own, together with its Affiliates, at least as many
shares of Common Stock as the Investors and their Affiliates, and each of the
Company’s senior executive officers, to execute an agreement with substantially
the same terms and conditions and for the same time period to which such
Investor is bound. An Investor will not be required to enter into an agreement
of that type more than twice in any twelve month period.
     8.6 Holdback. With respect to any underwritten offering of Registrable
Securities by the Investors or other Holders pursuant to this Article 8, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a

42



--------------------------------------------------------------------------------



 



Special Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter. The Company also agrees to cause each of its directors and
senior executive officers to execute and deliver customary lockup agreements in
such form and for such time period up to 90 days as may be requested by the
managing underwriter. For purposes of this Agreement, the term “Special
Registration” means the registration of (a) equity securities and/or options or
other rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (b) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, members of management,
employees, consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.
ARTICLE 9
TERMINATION
     9.1 Right to Terminate. This Agreement may be terminated at any time prior
to the earlier of the payment by the Investors of the purchase price for the
Acquired Common Stock, or the issuance of the Acquired Common Stock to the
Investors, as described in Section 2.2:
          (a) By mutual consent of the Investors and the Company.
          (b) By either the Investors or the Company by July 31, 2011 if, by
such date, the Company has not entered into Investor Agreements (including this
Agreement) relating to sales of Common Stock for at least $500 million (but the
right to terminate this Agreement pursuant to this Section 9.1(b) will end when
the Company has entered into Investor Agreements (including this Agreement)
relating to sales of Common Stock for at least $500 million).
          (c) By either the Investors or the Company if the Closing Date shall
not have occurred by December 31, 2011 (the “Termination Date”); provided,
however, that a party shall not be entitled to terminate this Agreement pursuant
to this Section 9.1(c) if such party has breached any of its representations,
warranties or obligations under this Agreement (including each such party’s
obligations under Section 4.7) and such breach was a material reason for the
failure of a condition set forth in Section 5.1 or 5.2, as applicable, to be
fulfilled.
          (d) By either the Investors or the Company if either of them is
informed by a Governmental Entity that an approval or other action by that
Governmental Entity that is required to enable the sale of Common Stock
contemplated by this Agreement to take place will not be given or taken by that
Governmental Entity or that any Government Entity intends to impose, or will
condition any required approval or other action on the imposition of, a
Materially Burdensome Regulatory Condition.
          (e) By either the Investors or the Company if any applicable law or
regulation shall be in force or any final and non-appealable order, decree,
injunction or judgment shall have been entered by any Governmental Entity that
invalidates this Agreement or prevents or restrains any of the parties hereto
from completing the transactions that are the subject of this Agreement.

43



--------------------------------------------------------------------------------



 



          (f) By either the Investors or the Company if a stockholders meeting
is held as contemplated by Section 4.1, and at that meeting, the Company’s
stockholders vote on, but do not approve, the proposal to approve the
transactions that are the subject of the Investor Agreements.
          (g) By the Company, at any time prior to the Closing, if (i) any
Investor is in breach of its representations, warranties or covenants made by it
in this Agreement; (ii) such breach is not cured or capable of being cured by
the earlier of the day prior to the Termination Date and thirty days following
written notice of such breach from the Company and (iii) such breach, if
uncured, would render any condition set forth in Section 5.1 incapable of being
satisfied.
          (h) By the Investors, at any time prior to the Closing, if (i) the
Company is in breach of its representations, warranties or covenants made by it
in this Agreement; (ii) such breach is not cured or capable of being cured by
the earlier of the day prior to the Termination Date and thirty days following
written notice of such breach from the Investors and (iii) such breach, if
uncured, would render any condition set forth in Section 5.2 incapable of being
satisfied.
     9.2 Manner of Terminating Agreement. If at any time the Investors or the
Company have the right under Section 9.1 to terminate this Agreement, they or it
can terminate this Agreement by a notice to the other of them that they are or
it is terminating this Agreement at a time specified in the notice (which may be
the time the notice is given).
     9.3 Effect of Termination. If this Agreement is terminated pursuant to this
Article 9, after this Agreement is terminated, neither the Investors nor the
Company will have any further rights or obligations under this Agreement.
Nothing contained in this Article 9 will relieve any party of liability for any
breach of this Agreement that occurs before this Agreement is terminated or for
any reimbursement obligations under the letter agreement dated June 27, 2011
between the Company and the Investors.
ARTICLE 10
INDEMNIFICATION
     10.1 Indemnification Against Loss Due to Inaccuracies in Company’s
Representations and Warranties or Company Failure to Fulfill Obligations.
Subject to the limits in Section 10.3, the Company indemnifies the Investors
against, and agrees to hold the Investors harmless from, all losses, liabilities
and expenses (including, but not limited to, reasonable fees and expenses of
counsel and expenses of investigation) incurred by the Investor directly or
indirectly because (i) any matter that is the subject of a representation and
warranty contained in Section 3.1 is not as represented and warranted (without
giving effect to any “material”, “materiality”, “material adverse change” or
“material adverse effect” qualification contained in any such representation and
warranty in determining whether there has been, or the extent of, any inaccuracy
in, or breach of, any such representation and warranty), or (ii) the Company
fails to fulfill in any respect any of its obligations under this Agreement, or
under any document delivered in accordance with this Agreement, which is
required to be fulfilled after the Closing Date.
     10.2 Indemnification Against Loss Due to Inaccuracies in Investor’s
Representations and Warranties or Investor Failure to Fulfill Obligations.
Subject to the limits in Section 10.3,

44



--------------------------------------------------------------------------------



 



each Investor, severally and not jointly, indemnifies the Company against, and
agrees to hold the Company harmless from, all losses, liabilities and expenses
(including, but not limited to, reasonable fees and expenses of counsel and
expenses of investigation) incurred by the Company directly or indirectly
because (i) any matter that is the subject of a representation and warranty by
such Investor contained in Section 3.2 is not as represented and warranted
(without giving effect to any “material”, “materiality”, “material adverse
change” or “material adverse effect” qualification contained in any such
representation and warranty in determining whether there has been, or the extent
of, any inaccuracy in, or breach of, any such representation and warranty), or
(ii) such Investor fails to fulfill in any respect any of its obligations under
this Agreement, or under any document delivered in accordance with this
Agreement, which is required to be fulfilled after the Closing Date.
     10.3 Limit on Liability for Breach of Warranty.
          (a) Except with respect to breaches of the representations and
warranties contained in Sections 3.1(a) (Organization and Power), 3.1(c)
(Authorization), 3.1(g) (Issuance of Acquired Common Stock), Section 3.1(h)
(Capitalization) or Section 3.1(u) (Tax Matters) (but only with respect to the
representations and warranties in that Section with respect to the amount and
ability to apply net operating loss carryforward of FirstBank as of December 31,
2010, which shall be the only portion of Section 3.1(u) that is not subject to
the limitations in this Section 10.3), and in instances of fraud, the Company
will not be liable to any Investor under Section 10.1, or any other provision of
this Agreement, as a result of a breach of the Company’s representations and
warranties in Section 3.1, to the extent the losses, liabilities and expenses
for which the Investor would, except for this Section 10.3(a), be entitled to
indemnification under Section 10.1 are in total less than 2% or more than 15% of
the Aggregate Purchase Price the Investor has agreed in Section 1.1 to pay for
the Acquired Common Stock it is purchasing. The Company will have no obligation
to reimburse the Investor for the amount that is less than 2% or more than 15%
of the Aggregate Purchase Price the Investor has agreed in Section 1.1 to pay
for the Acquired Common Stock it is purchasing. In determining the amount of
losses, no individual claim or series of related claims for breach of a
representation and warranty that results in a loss of less than $50,000 in the
aggregate will be included.
          (b) Except in instances of fraud, no Investor will be liable under
Section 10.2, or any other provision of this Agreement, as a result of a breach
of such Investor’s representations and warranties in Section 3.2, to the extent
the losses, liabilities and expenses for which the Company would, except for
this Section 10.3(b), be entitled to indemnification from the Investor under
Section 10.2 are in total less than 2% or more than 15% of the total purchase
price the Investor has agreed in Section 1.1 to pay for the Acquired Common
Stock, and the Investor will have no obligation to reimburse the Company for the
amount that is less than 2% or more than 15% of the total purchase price the
Investor has agreed in Section 1.1 to pay for the Acquired Common Stock. In
determining the amount of losses, no individual claim or series of related
claims for breach of a representation and warranty that results in a loss of
less than $50,000 in the aggregate will be included.
          (c) No investigation by any Investor of the Company or by the Company
of any Investor prior to or after the date of this Agreement shall limit a
party’s indemnification right hereunder or be deemed a waiver of any such right.
          (d) Any indemnification payment pursuant to Sections 10.1 and 10.2
will be treated as an adjustment to the purchase price for the Acquired Common
Stock for U.S. federal

45



--------------------------------------------------------------------------------



 



income and applicable state and local Tax purposes, unless a different treatment
is required by applicable law.
     10.4 Indemnification Sole Remedy. Except in instances of fraud, the
indemnification in Sections 10.1 and 10.2, as the case may be, will be the sole
remedy of the Investors or the Company, as applicable, as a result of a breach
of a representation and warranty contained in Section 3.1 or 3.2, as applicable.
Except as to claims with respect to breaches of the representations and
warranties in Section 3.1(u) (Tax Matters), any claim for indemnification must
be made in a written notification to the party from which indemnification is
sought, must describe in reasonable detail the claim and the facts on which such
claim is based and, with respect to claims for indemnification arising under
Section 10.1(i) or Section 10.2(i) must be given not later than the second
anniversary of the Closing Date; provided that if notice of a claim for
indemnification is brought prior to such second anniversary, then the
indemnification obligation in respect of such claim shall survive until the
final resolution of such claim. Each of the representations and warranties set
forth in this Agreement shall survive the Closing under this Agreement but,
except as to the representations and warranties in Section 3.1(u) (Tax Matters)
only for a period of two years following the Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
second anniversary of the Closing Date) and thereafter shall expire and have no
further force and effect. Neither the Company nor the Investors will have any
liability for any breach of a representation and warranty contained in
Section 3.1 or 3.2 unless a claim is made in accordance with this Section 10.4.
ARTICLE 11
ABSENCE OF BROKERS
     11.1 Representations and Warranties Regarding Brokers and Others. The
Company and the Investors each represent and warrant to the other of them that
nobody acted as a broker, a finder or in any similar capacity in connection with
the transactions that are the subject of this Agreement, except that Sandler
O’Neill & Partners, L.P. acted as financial adviser to the Company (there may be
a finder with regard to sales of Common Stock to some Other Investors, who will
be entitled to a fee from the Company equal to 1% of the purchase price paid by
those Other Investors). The Company will pay all the fees and other charges of
Sandler O’Neill & Partners, L.P. The Company indemnifies the Investors and
agrees to hold each of them harmless from, and each Investor, severally and not
jointly, indemnifies the Company, against and agrees to hold the Company
harmless from, all losses, liabilities and expenses (including, but not limited
to, reasonable fees and expenses of counsel and costs of investigation) incurred
because of any claim by anyone for compensation as a broker, a finder or in any
similar capacity by reason of services allegedly rendered to the indemnifying
party or its subsidiaries in connection with the transactions which are the
subject of this Agreement.
ARTICLE 12
GENERAL
     12.1 Announcement of Transaction. The Company will, not later than one
Business Day after Investors and Other Investors have signed Investor Agreements
(including this Agreement) relating to purchases of Common Stock for a total of
at least $500 million, (i) make a public announcement, in a form to be provided
to and approved in advance by the Investors in their reasonable discretion, of
the signing of such Investor Agreements in sufficient detail so that the fact
that Investor Agreements have been signed and knowledge of the terms of the
Investor

46



--------------------------------------------------------------------------------



 



Agreements will not constitute material non-public information and (ii) include
the Investor Presentation in a Report filed with the SEC. In addition, if
Investor Agreements are terminated and those terminations make it unlikely that
the transactions that are the subject of the Investor Agreements will take
place, the Company will, not later than one Business Day after the Investor
Agreements are terminated, make a public announcement of the termination. The
Company will also timely make all filings with the SEC that are required under
the Exchange Act with respect to the execution of Investor Agreements, the
issuance of Common Stock under Investor Agreements and the termination of
Investor Agreements. The Company will not, without the consent of the Investors,
mention the names of the Investors or of their Affiliates or advisers in any
public disclosures regarding the transactions that are the subject of the
Investor Agreements, except that nothing in this Section or elsewhere in this
Agreement will prevent the Company from disclosing the name of any Investor or
its Affiliates or investment adviser to the extent it is required to do so by
law, by rules of the SEC or the NYSE, or by any form the Company is required to
file with a Governmental Entity, or to the extent it is asked for that
information by any Governmental Entity (including, but not limited to, the staff
of the SEC, the FDIC, the Federal Reserve or the OCFI); provided, however, that
the Company will, to the extent reasonably practicable, provide the Investors
with a reasonable opportunity to review and comment on such disclosures and
filings in advance.
     12.2 Expenses. Except as specifically provided in this Agreement or in the
letter agreement dated June 27, 2011 between the Company and the Investors each
of the Investors and the Company will pay its own expenses in connection with
the transactions that are the subject of this Agreement, including legal fees
and disbursements.
     12.3 Entire Agreement. This Agreement, the non-disclosure agreement dated
April 12, 2011 between the Company and [REDACTED] Management Company, LLP. and
the letter agreement dated June 27, 2011 between the Company and the Investors
contain the entire agreement between the Company and the Investors relating to
the transactions that are the subject of this Agreement, and supersede all prior
negotiations, understandings and agreements between the Company and any of the
Investors, and there are no representations, warranties, understandings or
agreements concerning the transactions that are the subject of this Agreement
other than those expressly set forth in this Agreement, the non-disclosure
agreement dated April 12, 2011 between the Company and [REDACTED] Management
Company, LLP. and the letter agreement dated June 27, 2011 between the Company
and the Investors The Company has provided a good faith estimate of the
estimated amount of transaction expenses that will be incurred by the Company
and the Company Subsidiaries and their advisors prior to or in connection with
the Closing Date.
     12.4 Benefit of Agreement. This Agreement is for the benefit of, and will
bind, the parties to it, their respective successors and any permitted assigns.
This Agreement is not intended to be for the benefit of, or to give any rights
to, anybody other than the parties, their respective successors and any
permitted assigns and, with respect to Section 8.3 only, the Indemnitees.
Without limiting the generality of the foregoing, no investor other than the
Investors will have any claim against the Company or any of the Investors under
or by reason of this Agreement.
     12.5 Captions. The captions of the Articles and Sections of this Agreement
are for convenience only, and do not affect the meaning or interpretation of
this Agreement.

47



--------------------------------------------------------------------------------



 



     12.6 Assignments. Neither this Agreement nor any right of any party under
it may be assigned, except that (i) any Investor may assign its rights to
acquire the Acquired Common Stock to an Affiliate of such Investor or an entity
that shares a common discretionary investment adviser (in which case, the term
“Investor” will include the transferee), provided, however, that, in such event,
such Investor and such Affiliate or entity, as applicable, will be jointly and
severally liable for any failure of the Affiliate or entity, as applicable, to
fulfill any of the Investor’s obligations under this Agreement and (ii) if an
Investor transfers Registrable Securities to another person under circumstances
and in a manner that entitles the transferee to registration rights as provided
in Section 8.4, the Company will be deemed to have entered into an agreement
with the transferee giving the transferee all the rights with regard to the
transferred Registrable Securities that the Investor had immediately before the
transfer.
     12.7 Notices and Other Communications. Any notice or other communication
under this Agreement must be in writing and will be deemed given when it is
delivered in person or sent by facsimile or electronic mail (with proof of
receipt at the facsimile number or email address to which it is required to be
sent), on the Business Day after the day on which it is delivered to a major
overnight delivery service marked for next business day delivery, or on the
third Business Day after the day on which it is mailed by first class registered
or certified mail, return receipt requested, from within the United States or
Puerto Rico only to the individuals or departments designated below at the
addresses, e-mail addresses or facsimile numbers designated below (or to such
other persons or addresses as may be specified in writing after the date of this
Agreement by the party to which the notice or communication is sent); it being
understood and agreed that the Company shall not send notices or communications
to any other person acting on behalf of any of the Investors without the prior
written consent of a member of the Legal and Compliance Department at [REDACTED]
Management Company, LLP:
          (a) If to the Investors (or any of them):
c/o [REDACTED] Management Company, LLP
[ADDRESS REDACTED]
Attn: Legal and Compliance Department
Facsimile: [REDACTED]
Email Address: [REDACTED]
with a copy to (which copy alone shall not constitute notice):
Greenberg Traurig LLP
One International Place
Boston, MA 02110
Attn: Bradley Jacobson
Facsimile: 617-279-8402
Email Address: jacobsonb@GTLAW.com
          (b) If to the Company
First BanCorp

48



--------------------------------------------------------------------------------



 



1519 Ponce de Leon Avenue
San Juan, Puerto Rico 00908
Attention: General Counsel
Facsimile No.: 787-753-8402
Email Address: lawrence.odell@firstbankpr.com
with a copy to (which copy alone shall not constitute notice):
K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attention: David W. Bernstein
Facsimile No.: 212-536-3901
Email Address: david.bernstein@klgates.com
Any notice or communication given hereunder shall be deemed given on (a) if
received on a Business Day on or before 5:00 p.m. local time of the recipient,
the date of receipt, or (b) if received on a day other than a Business Day or on
a Business Day after 5:00 p.m. local time of the recipient, the first Business
Day following the date of receipt.
     12.8 Governing Law. This Agreement and all disputes arising out of or
relating to this Agreement and the subject matter hereof or the actions of the
parties hereto in the negotiation, execution, administration, performance or
nonperformance, enforcement, interpretation, termination and construction hereof
and all matters based upon, arising out of or related to any of the foregoing
(whether based on contract, tort or otherwise), including all matters of
construction, validity and performance, shall be governed by and construed in
accordance with the internal laws, both procedural and substantive, of the State
of New York, without regard to conflicts of laws principles (whether of the
State of New York or any other jurisdiction) that would apply the laws of any
jurisdiction other than the State of New York.
     12.9 Consent to Jurisdiction. The Company and each Investor each agrees
that any action or proceeding relating to this Agreement or the transactions
that are the subject of this Agreement shall be brought in any state or Federal
court sitting in the Borough of Manhattan in the State of New York, and in no
other court, and each of them (i) consents to the personal jurisdiction of each
of those courts in any such action or proceeding, (ii) agrees not to seek to
transfer any such action or proceeding to any other court, whether because of
inconvenience of the forum or for any other reason (but nothing in this
Section 12.9 will prevent a party from removing any action or proceeding from a
state court sitting in the Borough of Manhattan to a Federal court sitting in
that Borough) and (iii) agrees that process in any such action or proceeding may
be served by registered mail or in any other manner permitted by the rules of
the court in which the action or proceeding is brought.
     12.10 Remedies; Specific Performance. The parties acknowledge that money
damages may not be an adequate remedy if the Company or any Investor failed to
perform in any material respect any of its obligations under this Agreement, and
accordingly they agree that in addition to any other remedy to which a party may
be entitled at law or in equity, each party will be entitled to seek to obtain
an order compelling specific performance of the other party’s or parties’
obligations under this Agreement, without any requirement that the party seeking
specific performance post a bond, and the parties agree that if any proceeding
is

49



--------------------------------------------------------------------------------



 



brought in equity to compel performance of any provision of this Agreement, no
party will raise the defense that there is an adequate remedy at law. No remedy
will be exclusive of any other remedy to which a party may be entitled, and the
remedies available to a party will be cumulative.
     12.11 Non-Recourse. All claims or causes of action (whether in contract or
in tort, in law or in equity) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto. No person
who is not a named party to this Agreement, including without limitation any
past, present or future director, officer, employee, incorporator, member,
partner, equityholder, Affiliate, agent, attorney or representative of any named
party to this Agreement, shall have any liability (whether in contract or in
tort, in law or in equity, or based upon any theory that seeks to impose
liability of an entity party against its owners or Affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of this
Agreement or its negotiation or execution; and each party hereto waives and
releases all such liabilities, claims and obligations against any such person
who is not a named party to this Agreement.
     12.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING ANY ACTION OR PROCEEDING BROUGHT BY WAY OF COUNTERCLAIM. EACH OF THE
PARTIES ACKNOWLEDGES THAT IT IS AWARE THAT THIS WAIVER OF RIGHTS TO JURY TRIAL
WAS A FACTOR IN EACH OTHER PARTY’S DECISION TO AGREE TO THE TERMS OF THIS
AGREEMENT AND THAT NOBODY PROMISED THAT THIS WAIVER OF THE RIGHT TO JURY TRIAL
WOULD NOT BE ENFORCED.
     12.13 Amendments. This Agreement may be amended by, but only by, a document
in writing signed by both the Company and all the Investors.
     12.14 Interpretation. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Except to the extent otherwise
provided or when the context otherwise requires, references to Sections,
Articles or Exhibits contained herein refer to Sections, Articles or Exhibits of
this Agreement. Whenever the words “include”, “includes”, or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”. The words “hereof”, “herein”, and “hereunder”, and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. All terms defined in this
Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms. References to a person are also to its
successors and permitted assigns. The use of “or” is not intended to be
exclusive unless expressly indicated otherwise. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. A reference that a statement is made “to the
knowledge

50



--------------------------------------------------------------------------------



 



of the Company” means that no officer of the Company has actual knowledge of
facts that are inconsistent with that statement.
     12.15 Mutual Drafting. The parties hereto are sophisticated and have been
represented by lawyers who have carefully negotiated the provisions hereof. As a
consequence, the parties do not intend that the presumptions of any laws or
rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effects.
     12.16 Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.
     12.17 Counterparts. This Agreement may be executed in two or more
counterparts, some of which may be signed by fewer than all the parties or may
contain facsimile copies of pages signed by some of the parties. Each of those
counterparts will be deemed to be an original copy of this Agreement, but all of
them together will constitute one and the same agreement.
     12.18 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor under this Agreement, and no Investor
shall be responsible in any way for the performance of the obligations of any
other Investor under this Agreement. Nothing contained herein, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor acknowledges that no other
Investor has acted as agent for such Investor in connection with making its
investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in shares of Acquired
Common Stock or enforcing its rights under this Agreement. Each Investor shall
be entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Company and an Investor,
solely, and not between the Company and the Investors collectively and not
between and among the Investors.
(Signatures on following page)

51



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investors have executed this
Agreement, intending to be legally bound by it, as of the day shown on the first
page of this Agreement.

                  FIRST BANCORP    
 
           
 
  By:        
 
  Title:  
 
   

 



--------------------------------------------------------------------------------



 



            INVESTORS:
      By:           Name:           Title:                 By:           Name:  
        Title:        

Name                                                                     
Form of entity                                            
Jurisdiction of formation                      
Taxpayer Identification No.                      
Name in which securities should be registered                              
             
Number of Shares                                            
Total Purchase Price $                                           
Shares already owned by Investor or Affiliates                      0

                  By:           Name:           Title:        

Name                                                                  
Form of entity                                            
Jurisdiction of formation                      
Taxpayer Identification No.                      
Number of Shares                                            
Name in which securities should be registered                                 
          
Total Purchase Price $                                           
Shares already owned by Investor or Affiliates                       0

 



--------------------------------------------------------------------------------



 



Exhibit A
Illustrative Pro Forma Capitalization of the Company
(see attached)

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Opinion of K&L Gates LLP
(see attached)

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Opinion of Martinez Odell & Calabria
(see attached)

 



--------------------------------------------------------------------------------



 



Schedule 3.2
No Conflict; Consents and Approvals
(see attached)

 